10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 1 of 82

JAMES MeMANIS (40958)
ELIZABETH PIPKIN (243611)
CHRISTINE PEEK (234573)

MARWA ELZANKALY (206658)
CHRISTOPHER ROSARIO (326436)
McMANIS FAULKNER

a Professional Corporation

50 West San Fernando Street, 10th Floor
San Jose, California 95113

Telephone: (408) 279-8700
Facsimile: (408) 279-3244

Email: epipkin@mcmanislaw.com

Attomeys for Defendants,

RiverPay Inc., a Canadian corporation,
RiverPay, Inc., a Delaware corporation,
Yue (“York”) Hua, Kenny E Shi

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CITCON USA LLC, Case No. 5:18-CV-02585-NC
Plaintiff, DECLARATION OF MARWA
ELZANKALY IN SUPPORT OF
V. DEFENDANTS’ MOTION FOR
SANCTIONS FOR VIOLATION OF
RIVERPAY INC., a Canadian corporation, LOCAL AND ETHICAL RULES

RIVERPAY, INC., a Delaware corporation,
YUE HUA, a.k.a., YORK HUA, an individual, | Date: | September 11, 2019

KENNY E SHI, an individual, and DOES 1 Time: 1:00 p.m.

through 20, Ctrm: 5, 4th Floor

Judge: The Hon. Nathanael Cousins

Defendants.

 

RIVERPAY INC., a Canadian corporation,
RIVERPAY, INC., a Delaware corporation, and
KENNY E SHI, an individual,

Counter-Claimants,
Vv.
CITCON USA, LLC, a California limited

liability company, WEI JIANG, an individual,
and DOES 1 through 20,

Counter-Defendants.

 

 

 

 

ELZANKALY DECL. ISO DEFENDANTS’ MOTION FOR SANCTIONS FOR VIOLATION OF LOCAL AND
ETHICAL RULES, Case No. 5:18-CV-02585-NC

 

 
A F&F Ww WN

oO CSO “NN DN

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 2 of 82

I, Marwa Elzankaly, declare:

1. I am an attorney licensed to practice before the United States District Court for
the Northern District of California. Iam Of Counsel at the law firm of McManis Faulkner,
attorneys of record for defendants RiverPay Inc. (Canada), RiverPay, Inc. (Delaware), Yue
(“York”) Hua, and Kenny E Shi, (collectively “defendants’’), in the above-entitled action. I
submit this declaration in support of Defendants’ Motion for Sanctions for Violation of Local
and Ethical Rules. This declaration is based on my own personal knowledge, except where
stated on information and belief. If called to testify to the facts asserted herein, I could and
would testify competently.

2. I am informed and believe that plaintiff's counsel, J. James Li, sent or caused to
be sent the letter attached as Exhibit A to York Hua, Kenny Shi, and Ryan Zheng, on or about
May 6, 2018.

3. On April 29, 2019 and May 1, 2019, Mr. Li took the deposition of defendant York
Hua. I attended the deposition. Attached as Exhibit B are true and correct copies of relevant
portions of the deposition transcript from May 1, 2019.

4, I am familiar with McManis Faulkner’s record-keeping practices and its files in
this case. On or about June 10, 2019, Mr. Li sent a letter addressed to Elizabeth Pipkin, a partner
in our office, accusing defendants in this action of committing attacks on the servers of Citcon,
Alipay, and WeChatPay and targeting Citcon’s transactions. Attached as Exhibit C is a true and
correct copy of Mr. Li’s June 10, 2019 letter.

5. On or about July 11, 2019, I asked Mr. Li to stop sending threatening
communications accusing defendants of committing crimes. Mr. Li would not agree to stop
sending such communications.

6. On or about August 2, 2019, Mr. Li sent a letter to Ray Yang, a member of
RiverPay’s Board of Directors and a Partner at Marathon Venture Capital. Attached as Exhibit
D is a true and correct copy of Mr. Li’s letter to Mr. Yang.

7. On August 6, 2019, I sent an email to Mr. Li, asking him to retract his August 2,

2019 letter and any other similar correspondence he may have sent to RiverPay’s investors,
1

 

 

ELZANKALY DECL. ISO DEFENDANTS’ MOTION FOR SANCTIONS FOR VIOLATION OF LOCAL AND
ETHICAL RULES, Case No. 5:18-CV-02585-NC

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 3 of 82

board members, or any other witnesses in this matter. Mr. Li would not agree to retract his
August 2, 2019 letter unless I provided “evidence that this person ... is not a manager or partner
of Marathon[.]” Attached as Exhibit E is a true and correct copy of the August 6, 2019 email
exchange between me and Mr. Li.

8. Attached as Exhibit F is a true and correct copy of the transcript of the August
16, 2019 case management conference in this matter.

9. Attached as Exhibit G is a true and correct copy of the transcript of the May 29,
2019 hearing on defendants’ motion for sanctions, as well as defendants’ summary judgment
motion.

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.

DATED: August 23, 2019

/s/ Marwa Elzankaly
MARWA ELZANKALY

 

2

 

 

ELZANKALY DECL. ISO DEFENDANTS’ MOTION FOR SANCTIONS FOR VIOLATION OF LOCAL AND
ETHICAL RULES, Case No. 5:18-cv-02585-NC

 

 
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 4 of 82

EXHIBIT A
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 5 of 82

LiLaw Inc. — A Law Corporation
5050 El Camino Real, Suite 200, Los Altos, CA 94022
Tel. (650) 521-5956 Fax (650) 521-5955 Web: www.lilaw.us

 

 

 

J. James Li, Ph.D. (lij@lilaw.us)

May 6, 2018

York Hua (yorkhua@gmail.com, york@riverpayment.com)
Kenny Shi (kenny.shi@gmail.com)

Ryan Zheng (ryan@riverpayment.com)

RiverPay, Inc.

VIA EMAIL

Re: Cease and Desist Notice Re: [legal Hacking

Messrs. Hua, Shi and Zheng:

We are litigation counsel for Citcon, Inc. On behalf of Citcon, we hereby demand that you cease
and desist your illegal hacking of Citcon’s computer system.

As you know, Citcon filed a civil lawsuit against you on May 2, 2018 for, inter alia, computer
fraud and crime, in connection with your creation of the secret Internet account for copying
Citcon’s confidential business information. It appears that you have double-downed on your
computer crimes after you learned of the lawsuit, by your recent attacks against Citcon’s
computer system on May 5, 2018. While Citcon’s investigation of the computer crimes is still
ongoing, we demand that you immediately stop any hacking or attempted hacking of Citcon’s
computer system. The access of our Company data and system, regardless of forms, is
unauthorized and thus illegal.

You would be seriously mistaken if you think resorting to the criminal hacking of Citcon’s
communication systems would intimate Citcon and would be a strong posturing for you to
respond Citcon’s lawsuit. Not only will your hacking and threatened further hacking aggravate
your liability in the civil lawsuit, your hacking action has exposed you to criminal prosecution in
the United States and in Canada:

e Your hacking activity will be subject to criminal prosecution under the U.S. criminal
statute, 18 U.S.C. § 1030(a)(2), (4) & (5), for punishment of up to 10 years of
imprisonment and monetary fine.

e Your hacking activity will subject you to criminal prosecution by the State of California
for computer crimes under California Penal Code § 502(c) for imprisonment of up to
three years and $10,000 fine.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 6 of 82

Page |2

e Your hacking activity will subject you to criminal prosecution in Canada under the
Criminal Code of Canada § 342.1 for up to 10 years of imprisonment.

We urge you to immediately stop your hacking activity and properly respond to our civil
lawsuit, to resolve the legal disputes between you and Citcon.

If you have any questions, please do not hesitate to contact us or our client Citcon.

Very truly yours,

 

dies Li, PhD.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 7 of 82

EXHIBIT B
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 8 of 82
HIGHLY CONFIDENTIAL

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

CITCON USA LLC, ) Case No.
| Plaintiff, ) 5:18-cv-02585-NC
vs. )

RIVERPAY INC., a Canadian ) Volume 2

corporation, RIVERPAY, INC., )
a Delaware corporation, )
YUE HUA a.k.a. YORK HUA, an  )

individual, KENNY E. SHI, an )
individual, and DOES 1 )
through 20, )

Defendants. )

 

And Related Counter Claims )

)

HIGHLY CONFIDENTIAL - ATTORNEYS! EYES ONLY

 

VIDEOTAPED DEPOSITION OF YUE HUA
(30(b) (6) RIVERPAY INC.)
Los Altos, California
Wednesday, May 1, 2019
REPORTED BY: Ashala Tylor, CSR #2436, CLR, CRR, RPR
JOB NO. 3379144

PAGES 1 - 230

Page 1

 

Veritext Legal Solutions
800-826-0277

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 9 of 82
HIGHLY CONFIDENTIAL

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

CITCON USA LLC, ) Case No.
Plaintiff, ) 5:18-cv-02585-NC
vs. )
RIVERPAY INC., a Canadian ) Volume 2

corporation, RIVERPAY, INC., )
a Delaware corporation, )
YUE HUA a.k.a. YORK HUA, an )
individual, KENNY E. SHI, an )
individual, and DOES 1 )
through 20, )

Defendants. )

 

And Related Counter Claims )

 

Videotaped deposition of YUE HUA, taken at
5050 El Camino Real, Suite 200, Los Altos, California,
commencing at 9:52 a.m. and ending at 5:10 p.m., on
Wednesday, May 1, 2019, before Ashala Tylor, CSR No.

2436, RPR, CRR, CLR.

Page 2

 

Veritext Legal Solutions
800-826-0277

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 10 of 82
HIGHLY CONFIDENTIAL

 

 

APPEARANCES OF COUNSEL:
FOR THE PLAINTIFF AND COUNTER-DEFENDANT CITCON USA LLC,
AND COUNTER-DEFENDANT WEI JIANG:

LILAW INC., A LAW CORPORATION

BY: J. JAMES LI, PH.D., ESQ.

ANDREW M. PIERZG, ESQ.

5050 El Camino Real, Suite 200

Los Altos, California 94022

650.521.5956

1ij@lilaw.us

pierza@lilaw.us

FOR THE DEFENDANT AND COUNTER-PLAINTIFF RIVERPAY INC,
YUE HUA AND KENNY E. SHI:
MCMANIS FAULKNER
BY: ELIZABETH PIPKIN, ESQ.
MARWA ELZANKALY, ESQ.
Fairmont Plaza, 10th Floor
50 West San Fernando Street
San Jose, California 95113
408.279.8700
epipkin@®mcmanislaw.com
melzankaly@mcmanislaw.com
Also Present:

Peter Yaroschuk, Videographer

Page 3

 

Veritext Legal Solutions
800-826-0277

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19

Page 11 of 82

 

 

HIGHLY CONFIDENTIAL
INDE X
WITNESS EXAMINATION BY PAGE
Yue Hua
Mr. Li 10, 147
Mr. Pierz 88
Page 4

 

Veritext Legal Solutions
800-826-0277

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 12 of 82

 

 

HIGHLY CONFIDENTIAL
several times? 02:58
A. We met in Beijing and also in Shanghai a
few times. Sometimes in Shanghai.
Q. How many times did you meet with Mr. Yuan
for this investment matter? 02:59
A. I don't remember.
Q. Marathon Venture. Marathon.
Who is the contact person in Marathon?
A. Ray Yang, Y-A-N-G.
Q. Where is Mr. Yang based? 02:59
A. Beijing.
Q. Did you go to Beijing to see Mr. Yang for
the investment matter?
A. Yes.
Q. And is Mr. Yang a director of RiverPay? 02:59
A. Yes.
Q. He has been a director of RiverPay since
the closing date of Series Pre-A, right?
A. Yes.
Q. I know Marathon was the lead investor in 03:00
the series SAFE run, correct?
A. I don't know what "lead investor" means.
He was an investor in series SAFE. I just don't
know the legal.
Q. So for the follow-up investment in 03:00
Page 158

 

Veritext Legal Solutions

800-826-0277

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 13 of 82
HIGHLY CONFIDENTIAL

 

 

CERTIFICATE OF REPORTER

I, ASHALA TYLOR, CSR No. 2436, in and for the State
of California, do hereby certify:

That the foregoing proceedings were taken before me
at the time and place herein set forth; that any
witnesses in the foregoing proceedings, prior to
testifying, were placed under oath; that a verbatim
record of the proceedings were made by me using machine
shorthand which was thereafter transcribed under my
direction; further that the foregoing is an accurate
transcription thereof.

That before the completion of the deposition,
review of the transcript [X]was [ ]was not requested.

I further certify that I am neither financially
interested in this action nor a relative or employee of
any attorney or any of the parties hereto.

In compliance with Section 8016 of the Business and
Professions Code, I certify under penalty of perjury
that I am a Certified Shorthand Reporter with
California License No. 2436 in full force and effect.

WITNESS my hand this 10th day of May, 2019.

Mh. Ar

Ashala Tylor, CSR #2436, RPR, CRR, CLR

Page 230

 

Veritext Legal Solutions
800-826-0277

 
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 14 of 82

EXHIBIT C
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 15 of 82

LiLaw Inc. — A Law Corporation
5050 El Camino Real, Suite 200, Los Altos, CA 94022
Tel. (650)521-5956 = Fax (650)521-5955 Web: www.lilaw.us

 

 

 

June 10, 2019
Elizabeth Pipkin
McManisFaulkner
Fairmont Plaza - 10th Floor
50 West San Fernando Street
San Jose, CA 95113
408.279.8700 Telephone
408.279.3244 Facsimile
epipkin@mcmanislaw.com

Via EMAIL

RE: Citcon v. RiverPay., et al.; Discovery Responses

Dear Elizabeth:

We write to inform you of a series criminal acts which your clients, RiverPay Inc., York Hua and
Kenny Shi, likely have committed. Over the weekend, over 2000 refund attacks were launched
on the servers of Citcon, AliPay and WeChatPay, all targeting only Citcon’s transactions. The
attacks on Citcon’s server were quickly stopped because of the security measures that Citcon has
implemented since the last refund attack in May 2018. But the refund attacks on AliPay and
WeChatPay’s servers in China lasted for some time and have resulted in more than $5 million
damages to Citcon.

Because of the focus of the attacks was on Citcon’s transactions and because the attackers used
the AliPay and WeChatPay’s tokens for Citcon, to which only members of the Citcon’s
management (including Hua and Shi) could have access, we have no doubt that your clients are
behind these new attacks. If they think that is the way to destroy or pressure Citcon, they need to
think it again. This kind of strategy will eventually land someone in jail. We are in the process of
collaborating with U.S. and Chinese authority to investigate this cybercrime.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 16 of 82

Page |2

By this letter, we ask you as counsel to warn your clients not to engage in any further criminal
activities. Citcon will take the refund matters to the very end to expose the criminals behind
them, regardless of the outcome of the civil litigation.

Very truly yours,

/s/ J. James Li

J. James Li

Attorneys for Plaintiff and Counter-
Defendant Citcon USA LLC
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 17 of 82

EXHIBIT D
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 18 of 82

LiLaw Inc. — A Law Corporation
5050 El Camino Real, Suite 200, Los Altos, CA 94022
Tel. (650)521-5956 = Fax (650) 521-5955 Web: www.lilaw.us

LAW

 

 

 

August 2, 2019
Ray Yang
Partner
Marathon Venture Capital
1502 Tower F, Phoenix Plaza
5A Shu Guang Xi Li
Chaoyang District
Beijing, China 100028

Via FedEx

Dear Mr. Yang:

We are writing to you because based on public information RiverPay Inc. is a portfolio company of Marathon
Venture Capital.

Weare litigation counsel for Citcon USA LLC in its legal action against RiverPay Inc., York Hua and Kenny Shi,
pending before Magistrate Judge Cousins in the United States District Court for the Northern District of California,
Case No. 5:18-cv-02585. This litigation is approaching its final stage, with discovery largely over and a jury trial set
for December 2019.

It is now very clear that RiverPay started its business using source code misappropriated from Citcon. RiverPay’s
founder York Hua was Citcon’s Head of Operations. RiverPay’s Head of Engineering, Kenny Shi, was Citcon’s VP of
Engineering. Kenny Shi downloaded confidential Citcon documents, including its source code, right before he
resigned from Citcon to join RiverPay. RiverPay’s starting source code is practically a copy of Citcon’s source code.
Recently, the Court denied RiverPay’s Motion for Partial Summary Judgment, rejecting RiverPay’s primary defense
in this case based on the claim that Dino Lab, a contractor of Citcon, owned Citcon’s source code. In reality, Dino

Lab contributed to a small portion of Citcon’s source code and was paid for its work. Dino Lab was actually York
Hua’s Trojan horse embedded into Citcon for the very purpose of stealing Citcon’s technology.

Moreover, we believe RiverPay has resorted to criminal acts to help their failing civil defense. We have at least
circumstantial evidence that RiverPay recently sponsored or instigated the hacking of Citcon, Alipay, and WeChat
Pay’s servers to specifically target Citcon’s system and business operations using stolen credentials and data
through former insiders such as York Hua and Kenny Shi. We believe RiverPay is also behind the recent waves of
malicious pseudonymous emails sent to Citcon’s customers defaming Citcon and disrupting Citcon’s business
relationship with these customers. For example, right after the recent hacking, an email was sent to Citcon’s
customers from weijiangcitcon@163.com, a fake email account, to disrupt Citcon’s business relationship with the
customers. Another fake email was sent to Citcon’s customers from a “Joe Wu” using info@yifanbubbletea.com,
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 19 of 82

Page |2

which is a fictitious business and domain name, to smear Citcon using the hacking event. Similar email attack also
happened in 2018 under the fictitious name Terry Liu. Attached is a copy of the some of the malicious emails with
the names of Citcon’s merchants redacted. Now, it has become nearly a daily event that new fake emails are blasted
to many Citcon customers to defame Citcon. The scale and frequency of the wrongdoings are reaching a fever pitch.

Contrary to what Riverpay may think, criminal sabotage will not intimidate Citcon. Such action is in fact self-
destructive and will eventually lead to the downfall of the culprit behind the hacking. Citcon is currently working
with the FBI to bring the hackers to justice. We believe this case bears resemblance to the recent event where a
former Amazon Web Services (“AWS”) employee hacked Capital One’s server hosted on AWS. We believe as in
the Capital One case the FBI will eventually apprehend the culprits behind the Citcon hack.

Under U.S. and California law, people who aid and abet a wrongdoing are jointly and severally liable with the
wrongdoer. Thus, at this point, those who continue to aid RiverPay in light of their misappropriation of Citcon’s
trade secrets will subject themselves to civil liability. For the cybercrimes, those who assist criminal activity or act
as accessories after the fact will face criminal prosecution.

By this letter, we request your voluntary assistance to provide us and the FBI with any evidence that may assist our
prosecution of the civil and criminal case. Please call or email me to let us know if you will cooperate with our
investigation. If necessary, we may serve a formal subpoena for relevant documents and testimonies.

If you have any questions, please do not hesitate to contact our office.

Very truly yours,

 

Ut~

J. James Li, Ph.D.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 20 of 82

EXHIBIT E
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 21 of 82

From: lij@tilaw.us

Sent: Tuesday, August 6, 2019 12:36 PM

To: Elzankaly, Marwa

Ce: Andy Pierz; Pipkin, Elizabeth; Peek, Christine; Oh, Johanna; Schneider, Elena;
chenc@lilaw.us

Subject: RE: Letter to Marathon

Marwa,

| disagree with all your assertions.

First, | sent the letters to a few RiverPay investors upon a request by my clients who provided me with the addresses and
names by their own research. | don’t even know who are board members of RiverPay or who are not. If you think just
because | took a deposition many months ago, | would remember a name from that deposition, you are not being
realistic. So whoever the letter was sent to, he was sent the letter as a manager or partner of Marathon as the letter was
addressed to Marathon. Rule 4.2 “shall not prohibit ... communications otherwise authorized by law or a court order.”
The law does authorize me to send a letter to an investor of RiverPay to seek evidence. If someone happens to be a
board member, that was not the reason he was sent the letter. He was sent a letter as a manager or partner of
Marathon. So your argument about my sending letters to RiverPay’s directors are not well taken. The issue is whether
Marathon is a represented party. | think the answer to that question is obvious.

Second, | never used any information obtained from the case to send the letters. My client provided me with the contact
information based on public information. My understanding is that Marathon’s information was obtained through its
website and/or words of mouth in the investment community.

Third, the purpose of the letter is to seek evidence to solve the problems of criminal attack on Citcon. It is our belief that
RiverPay is the primary suspect behind the attack. So we are not threatening criminal prosecution to gain advantages in
a civil lawsuit. We are trying to find out who is behind a criminal act that is harming my client and whether Marathon
can provide evidence for solving the crime. The culprits are now sending thousands of pseudonymous defaming emails
on nearly daily basis to Citcon’s customers, using hacked information, which have caused some customers to stop using
Citcon’s service. To be clear, this is not a part of any civil litigation. It is a criminal act we are trying to investigate, and so
is FBI. Thus, we are not threatening criminal prosecution to gain advantages in a civil suit. We are seeking evidence from
an interested party to solve a crime.

Fourth, | do have the right to seek evidence for our current civil cases from any third parties that are associated with
RiverPay.

Fifth, the fact that our evidence shows that RiverPay copied Citcon’s code was repeatedly stated in public and never filed
under seal in this case. In fact, you have never asked such statement be placed under seal, because you knew very well
that such statement of ultimate liability can never be sealed from the public in the first place. Thus, your threat now in
contradiction to your own belief only reveals a consistent abuse by your side of the protective order, that is, to use the
PO to gain strategic advantages instead of protecting legitimate confidential information.

So, my question to you is the following: if you provide me with evidence that this person who you say is RiverPay’s
director is not a manager or partner of Marathon, we will retract the letter and re-send it to a manager or partner of
Marathon. Our target is Marathon, not RiverPay. But if this person is a partner or manager of Marathon, the fact that he
is also RiverPay’s director is of no concern to me because | did not attempt to communicate with a RiverPay’s director
and my communication does not in any way require this person to be an insider of Riverpay, as long as he is a person in
charge of Marathon.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 22 of 82

Regards,
Jim

From: Elzankaly, Marwa <melzankaly@mcmanislaw.com>

Sent: Tuesday, August 06, 2019 11:30 AM

To: lij@lilaw.us

Ce: Andy Pierz <pierza@lilaw.us>; Pipkin, Elizabeth <epipkin@mcmanislaw.com>; Peek, Christine
<cpeek@mcmanislaw.com>; Oh, Johanna <joh@mcmanislaw.com>; Schneider, Elena <eschneider@mcmanislaw.com>
Subject: Letter to Marathon

Importance: High

Jim:

It has come to our attention that you sent the attached letter to at least one of RiverPay’s investors, who is also a
member of RiverPay’s Board of Directors. | am writing to demand that you immediately retract this letter and any other
similar correspondence you may have sent to any of RiverPay’s investors, board members, or any witnesses in this
matter. This correspondence is a violation of both the California Rules of Professional Conduct and the Northern
District’s local rules for several reasons.

First, as you should know, it is illegal for you to contact a party that you know is represented by counsel. (CRPC

4.2(a).) This ban applies to represented corporations, including its current officers, directors, partners or managing
agents. (CRPC 4.2(b)(1).) Your letter is a direct contact with one of RiverPay’s board members, which is represented by
our office. You knew that Ray Yang at Marathon is a member of RiverPay’s Board of Directors because you asked York
Hua about this directly at deposition. (Hua 5/1/19 Deposition, p. 158:7-24.) What is even more egregious is that you
threaten criminal prosecution or service of a subpoena in the event the board member does not contact you to provide
you with any evidence that is helpful to your “prosecution of the civil and criminal case.”

Such threats of criminal action are also a violation of rule 3.10(a) of the California Rules of Professional Conduct, which
prohibits a lawyer from threatening “to present criminal, administrative, or disciplinary charges to obtain an advantage
in a civil dispute.”

Moreover, Northern District Civil Local Rule 11-4 requires that anyone practicing in the Northern District, to “[bJe
familiar and comply with the standards of professional conduct required of members of the State Bar of

California.” (Civ. L.R. 11-4(a)(1).) Thus, your violations of the California Rules of Professional Conduct are also a violation
of the Northern District’s local rules.

Finally, to the extent you have sent such letters to RiverPay investors who are not board members, or to any witnesses
or anyone who is not a party to this action, your statements such as “RiverPay’s starting source code is practically a copy
of Citcon’s source code” is a violation of the Protective Order in this case and provides us with further cause to support
our pending motion for sanctions. .

Thus, please respond by the end of the day today with an immediate retraction of this correspondence. Please also
identify anyone else that you have sent similar correspondence to.

Otherwise, we will immediately bring this to the Court’s attention and seek any appropriate relief.

Marwa
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 23 of 82

MARWA ELZANKALY
McMANIS FAULKNER

Fairmont Plaza - 10" Floor
50 West San Fernando Street
San Jose, CA 95113
408.279.8700 Telephone
408.279.3244 Facsimile
www.mcmanislaw.com

McManis-Faulkner

Best Lawyers

BEST
LAW FRUS

 

This email contains confidential information that may be privileged. Unless you are the addressee named above, you may not copy, use, or distribute
it. lf you have received it in error, please contact the sender by reply email and delete all copies. Thank you.
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 24 of 82

EXHIBIT F
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 25 of 82

 

PAGES 1 - 9
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

BEFORE THE HONORABLE NATHANAEL M. COUSINS

CITCON USA, LLC,
PLAINTIFF,
VS. CASE NO. 18-CV-02585 NC
RIVERPAY INC., ET AL.,

SAN JOSE, CALIFORNIA

DEFENDANTS. FRIDAY, AUGUST 16, 2019

eee ee ee ee ee ee ee ee

 

AND RELATED CROSS-ACTION. )

 

TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

 

RECORDING 11:15 A.M. - 11:27 A.M.

 

APPEARANCES :
FOR PLAINTIFF LILAW INC., A LAW CORPORATION
5050 EL CAMINO REAL, SUITE 200
LOS ALTOS, CALIFORNIA 94022
BY: J. JAMES LI, PH.D., ESQUIRE
FOR DEFENDANTS MCMANIS FAULKNER

50 WEST SAN FERNANDO STREET
SAN JOSE, CALIFORNIA 95113

BY: ELIZABETH MARIE PIPKIN, ESQUIRE
CHRISTINE PEEK, ESQUIRE

TRANSCRIBED BY: JOAN MARIE COLUMBINI, CSR #5435, RPR
RETIRED OFFICIAL COURT REPORTER, USDC

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13

14

15

16

17

18

19

bo
be

No
bo

bo
Ww

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 26 of 82

bo

 

FRIDAY, AUGUST 16, 2019 11:15 A.M.
---000---

ELECTRONICALLY RECORDED PROCEEDINGS

THE CLERK: CALLING CIVIL 18-2585, CITCON USA, LLC
VERSUS RIVERPAY, INCORPORATED, ET AL.

DR. LI: GOOD MORNING, YOUR HONOR. JAMES LI FOR THE
PLAINTIFF.

THE COURT: GOOD MORNING.

MS. PIPKIN: GOOD MORNING, YOUR HONOR. ELIZABETH
PIPKIN AND CHRISTINE PEEK, MCMANIS FAULKNER, FOR DEFENDANTS.

AND THAT'S THE ALLEGED TRADE SECRET THEFT CALENDAR.

THE COURT: TRADE SECRET THEFT CASES IN BOTH OF THEM.

ALL RIGHT. WE'RE HERE BECAUSE AT DOCUMENTS 284, 285
AND 286, YOU SENT ME THREE LETTERS, AND I NEED TO DECIDE WHAT
TO DO WITH YOUR LETTERS TO THE COURT.

DR. LI, IN YOUR LETTER, WHICH IS ATTACHED TO DOCKET
285, I JUST -- THIS IS JUST A FACTUAL QUESTION TO YOU TO MAKE
SURE I'M UP TO SPEED ON WHAT'S GOING ON.

IN THE SECOND TO LAST PARAGRAPH YOU WRITE:

"BY THIS LETTER WE REQUEST YOUR

VOLUNTARY ASSISTANCE TO PROVIDE US AND THE

FBI WITH ANY EVIDENCE THAT MAY ASSIST OUR

PROSECUTION OF THE CIVIL AND CRIMINAL CASE."

END OF SENTENCE.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 27 of 82

 

WHAT CRIMINAL CASE ARE YOU TALKING ABOUT? IS THERE A
CRIMINAL CASE WHICH I AM NOT AWARE OF?

DR. LI: YEAH, THERE IS -- THERE IS FBI, ONGOING FBI
INVESTIGATION.

THE COURT: SO THERE'S AN INVESTIGATION GOING ON. IS
THERE A CASE THAT'S GOING ON?

DR. LI: THAT'S WHY -- IT'S NOT FILED, BUT FBI HAS
CASE NUMBER INVESTIGATING.

THE COURT: ALL RIGHT. SO THERE'S NOT A CASE THAT I
SHOULD BE AWARE OF THAT I'M BEHIND --

DR. LI: IT'S NOT A COURT CASE, YOUR HONOR, YES.
THERE'S FBI INVESTIGATION CASE RIGHT NOW, IS ACTIVELY GOING ON.

THE COURT: ALL RIGHT. THESE THREE LETTERS CONNECT
TO EACH OTHER. IT'S A REQUEST FOR SOME THINGS, OR RESPONSE, OR
REPLY. IT'S NOT A DISCOVERY DISPUTE. IT WAS NOT PRESENTED AS
A JOINT DISCOVERY BRIEF, AND IF IT HAD BEEN A DISCOVERY
DISPUTE, IT WOULD NOT HAVE COMPLIED WITH THE EXPECTATION TO
MEET AND CONFER AND PRESENT IT AS A JOINT DISPUTE, SO IT'S NOT
A DISCOVERY DISPUTE.

BUT NOR IS IT A MOTION. IT'S A LETTER THAT DOESN'T
HAVE A PROPOSED ORDER SEEKING SOME RELIEF. DR. LI POINTS THAT
OUT IN HIS RESPONSE AND ASKS ME TO STRIKE THE LETTER. ON THE
OTHER HAND -- NOT ON THE OTHER HAND, BUT THE ISSUES ARE
SIGNIFICANT.

SO ON THE RIVERPAY SIDE, WHAT DO YOU WANT ME TO DO,

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
No

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 28 of 82

 

AND PROCEDURALLY KIND OF WHEN AND WHAT DO YOU SUGGEST I DO
ABOUT THE CONCERNS YOU RAISED?

MS. PIPKIN: THANK YOU, YOUR HONOR.

WE WOULD ASK FOR LEAVE TO FILE ~- TO FILE A MOTION.
FRANKLY, WE'VE LAID IT OUT IN OUR LETTER. SO WE'RE HAPPY FOR
THE LETTER TO BE DEEMED OUR MOTION. IF DR. LI THINKS HE NEEDS
TO RESPOND FURTHER, GIVEN DUE PROCESS CONCERNS, AND IF THE
COURT THINKS THAT'S APPROPRIATE, OF COURSE, THEN WE WILL
SUPPORT THAT, BUT WE WOULD LIKE TO MAKE A MOTION REQUESTING THE
RELIEF OUTLINED IN OUR LETTER.

THE COURT: ALL RIGHT. DR. LI, PROCEDURALLY, WHAT DO
YOU THINK IS THE RIGHT WAY TO GO ABOUT THIS?

DR. LI: PROCEDURALLY, YOUR HONOR SHOULD DENY THEIR
REQUEST, YOUR HONOR. I MBEAN, LIKE I SET FORTH IN THE LETTER, I
DON'T THINK IF ~- IF THEY HAVE ISSUE WITH MY LETTER TO
MARATHON, THEY CAN COMPLAIN TO THE BAR, AND WE CAN PROPERLY
DEFEND OURSELVES IN FRONT OF THE BAR, AND THAT'S THE PROPER
ORGANIZATION FOR DOING THIS.

THIS LETTER PRIMARILY IS FOR THE -- IN RESPONSE TO
THIS -- IT'S GOING CRAZY RIGHT NOW. ALMOST EVERY DAY THERE
ARE, LIKE, HUNDREDS OF E-MAILS SENT TO (INDISCERNIBLE)
ANONYMOUS EMAILS BY FAKE NAMES, FAKE EMAIL ACCOUNTS SENT TO MY
CLIENT'S CUSTOMERS, MERCHANT CUSTOMERS, AND TELLING THEM THAT
MY CLIENT WAS DOING SOMETHING IMPROPER. IT'S ALL FAKE OR MADE

UP. AND USING SOME INFORMATION THEY OBTAINED FROM -- THERE'S

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
No

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 29 of 82

 

RECENT HACKING. I DON'T KNOW, YOUR HONOR. THAT'S WHAT THE FBI
IS INVESTIGATING FROM THE RECENT HACKING.

SO WE ARE JUST TRYING TO HELP SOLVE THIS CASE. THIS
CASE IN OUR VIEW, THIS CRIMINAL CASE IS -- IS SURELY CONNECTED
TO THE CIVIL CASE, BECAUSE EVERYTHING IS DONE IN CONCERT WITH
THIS CIVIL CASES, AND THE SUSPECT IN THIS CRIMINAL ACT IS
RIVERPAY, I MEAN, LIKE I LAID OUT IN THERE.

AND IT'S VERY CLEAR TO US AND -- BUT WE'RE NOT
SAYING, OKAY -- THIS LETTER IS ADDRESSED TO MARATHON. IT'S NOT
TO RIVERPAY. WE'RE NOT SAYING, MARATHON, YOU HAVE COMMITTED
CRIME; IF YOU DON'T DO ANYTHING, WE'RE GOING TO PRESENT A
CRIMINAL CHARGE AGAINST YOU. WE NEVER SAID THAT.

AND THERE IS A CRIME COMMITTED BY -- POSSIBLY BY
RIVERPAY, BUT THAT CONNECTION MARATHON -- MARATHON MAY BE --
MAY HAVE SOME EVIDENCE TO THAT CRIME. WE'RE NOT SAYING
MARATHON COMMIT ANY CRIME. WE'RE NOT THREATENING MARATHON WITH

ANY CRIMINAL PROSECUTION.

SO I DON'T THINK THAT'S -- I THINK DISTINCTION IS
ARTIFICIAL. THE REAL DISTINCTION IS -- IT'S VERY IMPORTANT
TO -- FOR A LAWYER TO DISCHARGE OUR DUTY TO ZEALOUSLY REPRESENT

OUR CLIENT, AND IN THIS CASE OUR CLIENT IS HURTING FROM ALL
THIS ATTACKS, CRAZY ATTACKS, JUST ON DAILY BASIS. TODAY
THERE'S EVEN MORE ATTACKS TODAY, YEAH.

THE COURT: ALL RIGHT. THANK YOU.

HERE'S THE PROCEDURE THAT WE'RE GOING TO FOLLOW ON

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 30 of 82

 

THE REQUEST FOR A SANCTION:

A REQUEST FOR A SANCTION NBEDS TO BE MADE BY A
MOTION. THERE HAS TO BE A MOTION AND PROPOSED ORDER AND
SUPPORTING DOCUMENTATION TO GO ALONG WITH IT. SO I WILL PERMIT
LEAVE TO HAVE A MOTION FILED REQUESTING THE RELIEF THAT YOU
SEEK AND AN OPPOSITION FOLLOWED BY DR. LI ON BEHALF OF HIS
CLIENT, AND WE CAN SET A BRIEFING SCHEDULE AND A HEARING ON
THAT.

THE PROCESS GOING FORWARD, I'LL JUST NOTE MY
CONTINUING CONCERN, THAT I'VE ALREADY DIRECTED THE PARTIES NOT
TO EMAIL IN THEIR MEET AND CONFER, AND THE ATTACHMENTS HERE
DEMONSTRATE THAT, WHILE THIS IS NOT A DISCOVERY ISSUE, IT'S
CONTINUED TO OCCUR DESPITE MY COURT ORDERS, AND THIS IS JUST
ANOTHER EXAMPLE OF HOW THAT HAS NOT HELPED RESOLVE THE
DISPUTES. IT'S ADDED FUEL TO THE FIRE OF THE DISPUTES. SO I'M
DISAPPOINTED TO SEE THAT. BUT IF I NEED TO RESOLVE THE
SANCTIONS ISSUE BY LOOKING AT YOUR EMAILS, THAT'S WHAT I'LL
HAVE TO DO.

AS TO THE COMMENT, DR. LI, THAT YOU MADE ABOUT THE
STATE BAR BEING THE PROPER PLACK TO HEAR THESE ISSUES, THERE IS
AN ALLEGATION MADE IN THE LETTER, WHICH WILL BECOME A MOTION,
OF A VIOLATION OF THE NORTHERN DISTRICT'S LOCAL RULES. AND SO
IF THERE'S BEEN VIOLATION OF THIS COURT'S RULES, THEN THIS
COURT MAY BE AN APPROPRIATE PLACE TO REMEDY THOSE.

IT IS OFTEN THE CASE WHEN IT COMES TO VIOLATIONS --

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13
14
15
16
17
18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 31 of 82

 

AND I HAVE NOT MADE A DECISION. IF THERE'S BEEN ANY VIOLATION,
THERE MIGHT BE SOME FINDING OR RULING BY A COURT BEFORE THE
STATE BAR CONSIDERS ANY STATE BAR THING. SO I'M NOT SPEAKING
ON BEHALF OF THE STATE BAR PROCEEDINGS, BUT THEY MIGHT BENEFIT
FROM HAVING ISSUES BE PRESENTED FIRST TO A COURT, AT LEAST
FACTUALLY TO GET A RECORD OF WHAT TOOK PLACE, BEFORE THEY
ENTERTAIN ANY SORT OF ETHICAL INVESTIGATION.

SO WE'LL DEAL WITH IT FIRST AS A MOTION, AND IF THERE
IS A REASON TO GO BEYOND THAT, THEN THE PARTIES CAN DO -- IF
YOU THINK IT INVOLVES THE STATE BAR, YOU CAN PRESENT IT TO THE
STATE BAR. BUT THE REASON TO CONSIDER IT HERE IS THAT THERE
HAS BEEN AT LEAST AN ALLEGATION OF A VIOLATION OF THE NORTHERN
DISTRICT'S LOCAL RULES, AND WE DO HAVE AN INVESTIGATIVE
COMMITTEE THAT COULD BE REFERRED, ANY SORT OF VIOLATION. AND I
DO NOTE THAT THERE'S ALREADY A PENDING MOTION FOR SANCTIONS IN
THIS CASE, UNRESOLVED, AND I MIGHT VIEW THEM TOGETHER
ULTIMATELY.

SO THAT'S WHAT WE'LL DO AS FAR AS THE ISSUES
PRESENTED.

YOU CAN MAKE THE SAME ARGUMENTS. IF YOU WISH TO, YOU
CAN CUT AND PASTE YOUR LETTERS INTO A BRIEF. THAT'S UP TO YOU.
BUT THE PROPER FORMAT IS GOING TO BE A MOTION AND OPPOSITION.
I DON'T -- AND I'M NOT SUGGESTING THAT I THINK YOU NEED TO DO
MORE LEGAL RESEARCH. JUST PROCEDURALLY THAT'S THE RIGHT WAY OF

GOING ABOUT IT.

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

1i

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 32 of 82

 

AND, DR. LI, I'M NOT DECIDING THE ISSUES NOW, BUT THE
PROPOSITION ON PAGE 3 OF YOUR LETTER THAT -- WHAT YOU SAID IN
YOUR LETTER IS NOT DIFFERENT FROM ANY COMMON PRACTICES BY
ATTORNEYS AROUND THE COUNTRY, IF THAT'S YOUR DEFENSE, THEN I'M
GOING TO NEED EVIDENTIARY AUTHORITY THAT'S WHAT OTHER ATTORNEYS
AROUND THE COUNTRY DO, BECAUSE, UNLESS YOU'RE TESTIFYING AS AN
EXPERT ABOUT WHAT OTHER ATTORNEYS DO, YOU DON'T HAVE COMPETENCE
TO TESTIFY AS TO WHAT OTHER ATTORNEYS DO. AND EVEN IF YOU DID,
I'M NOT SURE THAT'S A GOOD DEFENSE TO AN ETHICAL VIOLATION TO
SAY "EVERYBODY'S DOING IT," AND I'M NOT SURE EVERYONE IS DOING
IT. BUT I'LL JUST GIVE YOU THE FORESHADOWING THAT I DON'T FIND
THAT TO BE A PERSUASIVE DEFENSE, IF YOU NEED A DEFENSE. THE
FACT THAT OTHER PEOPLE HAVE VIOLATED ETHICAL RULES IS NOT A
VERY COMPELLING ONE.

THE OTHER CONCERN I HAVE, WHICH IS WHY I ASKED THE
QUESTION AT THE BEGINNING, IF YOU'RE REPRESENTING THERE IS AN
FBI FEDERAL CASE GOING ON, AND THERE'S NOT, IT SOUNDS LIKE AN
INACCURATE DESCRIPTION OF WHAT'S HAPPENING. A CASE IS NOT THE
SAME THING AS AN INVESTIGATION FROM WHERE I SIT. I'M NOT THE
FBI, BUT I DO PRESIDE OVER CASES, AND I'M NOT AWARE THAT
THERE'S A CASE INVOLVING A FEDERAL CRIME HERE. SO THAT CAUGHT
MY ATTENTION. THAT DID NOT SEEM TO BE ACCURATE.

HOW ABOUT A BRIEFING SCHEDULE OF THE 23RD FOR A
BRIEF, 30TH OPPOSITION, SEPTEMBER 4 A REPLY, AND A HEARING ON

SEPTEMBER 11TH.

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 33 of 82

 

MS. PIPKIN: THAT WORKS FOR US, YOUR HONOR.

THE COURT: DR. LI, DOES IT WORK FOR YOU?

DR. LI: THAT'S FINE.

THE COURT: ALL RIGHT. OUR HEARING DATE IS
SEPTEMBER LITH AT 1:00 P.M., AND THE LETTER BRIEFS ARE NOT
GAVELED —-- THEY WERE NOT MOTIONS, SO THERE'S NOT TECHNICALLY A
RESOLUTION REQUIRED. I WON'T BE TAKING ANY ACTION ON THEM
OTHER THAN INVITING THE MOTION THAT WILL BE RESOLVED ON
SEPTEMBER 11TH RAISING THOSE ISSUES.

DR. LI: THANK YOU, YOUR HONOR.

THE COURT: ALL RIGHT. ANYTHING ELSE WE SHOULD
ADDRESS TODAY ON CASE MANAGEMENT?

DR. LI: NO.

MS. PIPKIN: NO. THANK YOU, YOUR HONOR.

THE COURT: THANK YOU VERY MUCH. WE'LL SEE YOU
SEPTEMBER 11TH.

(PROCEEDINGS ADJOURNED AT 11:27 A.M.)

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 34 of 82

10

 

CERTIFICATE OF TRANSCRIBER

I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT
TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF
THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE
U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE
PROCEEDINGS TAKEN ON THE DATE AND TIMB PREVIOUSLY STATED IN THE
ABOVE MATTER.

I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN
WHICH THIS HEARING WAS TAKEN; AND, FURTHER, THAT I AM NOT
FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

ACTION.

JOAN MARIE COLUMBINI

AUGUST 20, 2019

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 35 of 82

EXHIBIT G
Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 36 of 82

 

PAGES 1 - 46

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

BEFORE THE HONORABLE NATHANAEL M. COUSINS

CITCON USA, LLC,
PLAINTIFF,
vs. CASE NO. 18-CV-02585 NC
RIVERPAY INC., ET AL.,

SAN JOSE, CALIFORNIA

DEFENDANTS. WEDNESDAY, MAY 29, 2019

eee ee ee a eee ese

 

AND RELATED CROSS-ACTION. )

 

TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC SOUND

 

RECORDING 2:16 P.M. - 3:18 P.M.

 

APPEARANCES :
FOR PLAINTIFF LILAW INC., A LAW CORPORATION
5050 EL CAMINO REAL, SUITE 200
LOS ALTOS, CALIFORNIA 94022
BY: J. JAMES LI, PH.D., ESQUIRE
FOR DEFENDANTS MCMANIS FAULKNER

50 WEST SAN FERNANDO STREET
SAN JOSE, CALIFORNIA 95113

BY: ELIZABETH MARIE PIPKIN, ESQUIRE
MARWA ELZANKALY, ESQUIRE

TRANSCRIBED BY: JOAN MARIE COLUMBINI, CSR #5435, RPR
RETIRED OFFICIAL COURT REPORTER, USDC

 

 
10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 37 of 82

ho

 

WEDNESDAY, MAY 29, 2019 2:18 P.M.
-—--000---
ELECTRONICALLY RECORDED PROCEEDINGS

THE CLERK: CALLING CIVIL 18-2585, CITCON USA LLC
VERSUS RIVERPAY, INCORPORATED, ET AL.

MS. PIPKIN: GOOD MORNING -- OR GOOD AFTERNOON.
ELIZABETH PIPKIN AND MARWA ELZANKALY, MCMANIS FAULKNER, ON
BEHALF OF DEFENDANTS AND CROSS-COMPLAINANTS.

THE COURT: GOOD AFTERNOON TO YOU, BOTH.

DR. LI: GOOD AFTERNOON. JAMES LI FOR PLAINTIFF.

THE COURT: GOOD AFTERNOON.

ALL RIGHT. WE HAVE A NUMBER OF ITEMS PRESENTED
TODAY. LET ME SUMMARIZE OUR AGENDA AND THEN SEE IF YOU HAVE
ANY ADDITIONAL OR DIFFERENT ITEMS ON OUR AGENDA.

WE HAVE THE DEFENDANT'S MOTION FOR PARTIAL SUMMARY
JUDGMENT ON CLAIMS 1 AND 2 IN THE CASE, WHICH WE, DUE TO SOME
MISCOMMUNICATION STARTED TO TALK ABOUT LAST WEEK, AND THEN
CONTINUED THE HEARING TO TODAY. SO THAT IS SET FOR HEARING
TODAY. AND AS PART OF THAT, I ISSUED YOU SOME QUESTIONS AT
DOCKET 209. I RECEIVED ANSWERS TO THOSE QUESTIONS FROM DR. LI
AT DOCKET 217. SO I HAVE THOSE, AND I WANT TO HEAR FROM THE
DEFENSE AS TO THEIR ANSWERS TO THOSE QUESTIONS. SO THAT'S PART
OF THAT MOTION.

SEPARATELY, WE HAVE THE DEFENDANT'S MOTION FOR

SANCTIONS WHICH HAS BEEN OPPOSED BY PLAINTIFF AND IS SET FOR

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
I>

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 38 of 82

 

HEARING TODAY.

THIRDLY, WE HAVE A NUMBER OF FOLLOW-UP ON DISCOVERY
ITEMS. THOSE ARE SET FORTH IN MY MINUTES AT DOCKET 214,
ARISING FROM EARLIER LETTER BRIEFS FROM THE PARTIES AND ISSUES
RAISED AT THE LAST CASE MANAGEMENT CONFERENCE. SO I'LL PUT
THOSE IN THE CATEGORIES OF CATCHING UP WITH YOU ON THINGS YOU
MIGHT HAVE RESOLVED OR HAVEN'T RESOLVED IN DOING CASE
MANAGEMENT TO ASSESS WHAT MORE I CAN DO TO HELP YOU MOVE THINGS
FORWARD.

IN A FOURTH BUCKET THERE ARE A NUMBER OF MOTIONS TO
SEAL THAT GO ALONG WITH THESE PROCEEDINGS AND EARLIER PARTS OF
THE PROCEEDINGS. I DON'T INTEND TO TAKE UP THOSE TODAY BECAUSE
YOU SUBMITTED THEM IN WRITING, AND I'LL ADDRESS THEM. BUT I
WILL SAY IN ADDRESSING THE ISSUES, THIS HEARING IS PUBLIC AND
IT'S PRESUMPTIVELY NOT UNDER SEAL. SO IF THERE'S A BASIS TO
SEAL SOME PART OF THE PROCEEDINGS TODAY, THERE NEEDS TO BE A
SHOWING, AND WE NEED TO SEGREGATE THAT PART OF THE PROCEEDINGS.
SO IF THERE IS A BASIS TO SEAL SOMETHING TODAY, PLEASE BE
COGNIZANT THAT THE PRESUMPTION IS THAT EVERYTHING IS PUBLIC AND
NOT UNDER SEAL, AND, IF THERE'S SOMETHING TO SEAL, WE NEED TO
PUT THAT AS A SPECIAL PART OF THE PROCEEDINGS AND MAKE SURE
THAT THERE'S A BASIS TO DO SO.

BUT I DO INTEND TO ADDRESS THOSE IN WRITING AND NOT
TO SPEND ANY TIME ADDRESSING THEM HERE BECAUSE THEY'RE NOT

REALLY DISPUTED. BETWEEN THE PARTIES THE ONLY DISPUTE WOULD BE

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 39 of 82

 

WHETHER THE BASIS HAS BEEN MET OR NOT, AND I CAN DO THAT ON THE
PAPERS.

SO THAT'S WHAT I HAVE AS FAR AS MY AGENDA. BUT LET
ME CHECK WITH YOU.

DR. LI, DOES THAT FIT WITH YOUR AGENDA?

DR. LI: YES, BUT THERE'S ONE ISSUE. IT'S REALLY
EASY TO RESOLVE. IT'S ABOUT OUR DISCOVERY ISSUES, THERE'S A
LOT OF THEM. LAST TIME WE PRESENTED. WE HAVE NOT PRESENTED
UPDATED LIST, THE REASON BEING WE REALLY HAVE BEEN BUSY, BOTH
OF US, AND WE DID NOT GET A CHANCE TO MEET AND CONFER. AND WE
TRIED ACTUALLY. WE TRIED ON THURSDAY. WE TRIED ON FRIDAY.
AND DUE TO ALL KIND OF REASONS, WE COULD NOT DO THAT.

SO WE HAVE AGREED TO POSTPONE THOSE THINGS, AND WE --
WE'RE -- WE'RE GOING TO FILE EITHER JOINT LETTER, OR, IF YOUR
HONOR ALLOWS, WE CAN FILE MOTION TO COMPEL ON THE ISSUES WE
RESOLVED -- WE CANNOT RESOLVE.

WE ARE GOING TO HAVE SEVERAL MEET AND CONFER
FACE-TO-FACE AND TRY TO RESOLVE EVERYTHING, BUT MY SENSE IS
MOST OF THEM ARE NOT RESOLVABLE AND NEED TO BE ADDRESSED IN A
MOTION TO COMPEL, BECAUSE SO MANY ISSUES, AND THIS PART IS NOT
STIPULATED. THIS PART IS JUST MY REQUEST. I WOULD LIKE YOUR
HONOR TO GIVE US A CHANCE TO FILE A MOTION TO COMPEL.

THE COURT: AND IS THIS IN FOLLOW-UP ON ISSUES WHICH
WE DISCUSSED LAST WEEK AND --

DR. LI: OH, NO.

 

JOAN MARTE COLUMBINI, CSR,.RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
i)

10

il

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 40 of 82

 

THE COURT: -- ARE PERTINENT TO DOCKET 214, OR THESE
ARE DIFFERENT ISSUES?

DR. LI: DIFFERENT ISSUES. YOUR HONOR ADDRESS THAT,
WE ACCEPT, AND WE MOVE ON. AND THESE ARE NEW ISSUES. WE HAVE
LONG LIST. ONLY TWO OF THAT LIST -- YOUR HONOR ADDRESSED THE
HUANG DECLARATION -- DEPOSITION, AND I FORGET THE OTHER ONE.

THE COURT: ALL RIGHT. SO SOME ADDITIONAL --

(SIMULTANEOUS COLLOQUY. )

DR. LI: SOME OTHER ISSUES, YOUR HONOR. YES.

THE COURT: ALL RIGHT.

AND ON THE DEFENSE ANY OTHER AGENDA ITEMS FOR
DISCUSSION TODAY?

MS. PIPKIN: NO, YOUR HONOR.

THE COURT: ALL RIGHT. THANK YOU. ALL RIGHT. SO
THEN THAT'S THE ORDER WE'LL GO THROUGH THINGS. I DO HAVE A LOT
OF OTHER BUSINESS TODAY, AS DO YOU, SO LET'S TRY TO BE FINITE

IN OUR DISCUSSION, AND WE'LL START WITH THE SUMMARY JUDGMENT

ORDER.

SO LET ME HEAR FIRST FROM THE MOVING SIDE, RIVERPAY
SIDE, AS TO MY QUESTIONS AT DOCKET 209, IF YOU CAN ADDRESS
THOSE, AND THEN MAKE ANY ARGUMENT FURTHER IN SUPPORT OF YOUR
MOTION, AND THEN I'LL HEAR FROM DR. LI.

MS. PIPKIN: THANK YOU, YOUR HONOR.

I WILL ADDRESS THE QUESTIONS ONE BY ONE.

THE FIRST QUESTION IS: WHAT SOURCE CODE HAS CITCON

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
Ny

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 41 of 82

 

ALLEGED RIVERPAY MISAPPROPRIATED AND WHERE IN THE RECORD IS THE
ALLEGEDLY MISAPPROPRIATED SOURCE CODE DEFINED?

THE ANSWER TO THAT QUESTION IS THE SOURCE CODE IS
DEFINED, AS FAR AS I AM AWARE, IN THE UPDATED THIRD AMENDED
COMPLAINT IN PARAGRAPH 55(A). IT IS DEFINED AS CONFIDENTIAL
ALGORITHMS FOR, ONE, INTERFACING WITH CUSTOMER'S PAYMENT
DEVICES; TWO, RECEIVING CUSTOMER'S IDENTITY INFORMATION; THREE,
VERIFYING CUSTOMER'S ACCOUNT WITH THE PAYMENT SYSTEM; FOUR,
PROCESSING CUSTOMERS’ PAYMENTS, AND FIVE SETTLING PAYMENT
FUNDS.

SO THAT IS WHAT WE'RE WORKING FROM AS FAR AS THE
IDENTIFICATION THAT CITCON HAS PROVIDED.

IN SHORT, THAT REALLY COVERS EVERYTHING. IT COVERS
EVERYTHING THAT HAS TO bO WITH CITCON'S MOBILE PAYMENT
PRODUCTS, AND CITCON HAS BEEN PROVIDED ACCESS TO ALL OF
RIVERPAY'S SOURCE CODE WITH RESPECT TO ITS MOBILE PAYMENT
PRODUCTS.

SO WHAT'S REALLY BEEN DISCOVERED AT THIS POINT, YOUR
HONOR, IS ALL OF THE SOURCE CODE. OKAY? ALL OF THE SOURCE
CODE THAT RIVERPAY HAS BEEN PROVIDED TO CITCON FOR REVIEW FOR
THE PAST TWO MONTHS.

AND WE COULD SIT HERE AND GO THROUGH WHETHER THAT
SHOULD BE NARROWED FURTHER, ET CETERA, BUT AS A PRACTICAL
MATTER, THAT'S WHAT'S BEEN DISCOVERED AND IS AT ISSUE IN THE

CASE, EVEN THOUGH WE HAVE ISSUES WITH THE IDENTIFICATION AND

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
fO

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 42 of 82

 

THE FACT THAT IT'S EVERYTHING UNDER THE SUN.

BUT THAT'S WHERE WE ARE TODAY.

CITCON HAS NOT RAISED ANY ISSUE OF MATERIAL FACT THAT
RIVERPAY'S CODE CONTAINS ANYTHING OTHER THAN CODE WRITTEN BY
DINO LAB, AND THE REASON THAT IS IMPORTANT IS BECAUSE, AS I
SAID, CITCON HAS HAD FULL ACCESS TO RIVERPAY'S CODE FOR TWO
MONTHS, AND WE FILED THIS MOTION, AND CITCON HAS THIS
ALLEGATION ABOUT THIS OTHER COMPANY CALLED UNION -- ALL UNION
THAT HELPED WRITE CODE.

AND IF YOU LOOK AT CITCON'S EVIDENCE PROVIDED TO THIS
COURT, THERE'S NO EVIDENCE PROVIDED THAT ALL UNION ACTUALLY
WROTE ANY OF THE CODE THAT HAS NOW BEEN INSPECTED BY CITCON AND
THAT IS NOW IN RIVERPAY'S CODE.

I'M GOING TO MOVE ON TO ~- OH.

WHAT CITCON HAS ATTEMPTED TO ARGUE IS THAT THEIR
IDEAS WENT INTO THIS CODE; SO IT'S NOT THAT CITCON WROTE THE
CODE, BUT THAT THEY HAD ALL THESE IDEAS, AND THEY GAVE THEM TO
DINO LAB.

IF YOU LOOK AT A CASE CALLED AGENCY SOLUTIONS. COM,
819 F.SUPP.2D AT 1016, QUOTING THE SILVACO CASE, WHICH IS A
CALIFORNIA CASE. THAT CASE SAYS:

"DESIGN MAY CONSTITUTE THE BASIS

FOR A TRADE SECRET SUCH THAT INFORMATION

CONCERNING IT COULD BE ACTUALLY

MISAPPROPRIATED, BUT IT IS THE INFORMATION,

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

11

13

14

15

16

17

18

19

h
hb

i)
i)

i)
W

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 43 of 82

 

NOT THE DESIGN ITSELF THAT MUST FORM THE

BASIS FOR THE CAUSE OF ACTION. AND WHILE THE

FINISHED COMPILED PRODUCT MIGHT HAVE

DISTINCTIVE CHARACTERISTICS RESULTING FROM

THAT DESIGN, SUCH AS IMPROVED PERFORMANCE,

THEY CANNOT CONSTITUTE TRADE SECRETS BECAUSE

THEY ARE NOT SECRET, BUT ARE EVIDENCE TO

ANYONE RUNNING THE FINISHED PROGRAM."

I'M NOW GOING TO MOVE ON TO THE COURT'S SECOND
QUESTION. NUMBER TWO, IF THE RELEVANT SOURCE CODE IS DEFINED,
DO THE PARTIES AGREE THAT IT WAS AUTHORED ENTIRELY BY DINO LAB?
AND THEN, HAS CITCON PRESENTED EVIDENCE THAT WAS AUTHORED BY
ANYONE ELSE. THE ANSWER TO THAT QUESTION IS NO, CITCON HAS NOT
PRESENTED EVIDENCE THAT ITS SOURCE CODE WAS -- THAT THE SOURCE
CODE AT ISSUE HERE WAS AUTHORED BY ANYONE ELSE OTHER THAN DINO
LAB, AND IT'S HAD FULL OPPORTUNITY TO DO SO.

CITCON DOES ADMIT THAT DINO LAB WAS ITS CONTRACTOR
FOR AT LEAST 18 MONTHS, AND THAT'S THE EVIDENCE THAT THE COURT
HAS ON THAT ISSUE AT THIS POINT.

NUMBER THREE IS, IS THE CONTRACT BETWEEN CITCON AND
DINO LAB ENFORCEABLE EVEN WITHOUT DINO LAB'S SIGNATURE? THE
ANSWER TO THAT QUESTION, FOR THE PURPOSES OF THE ISSUB BEFORE
THE COURT, IS NO, THE CONTRACT IS NOT ENFORCEABLE BECAUSE DINO
LAB DID NOT SIGN IT, BECAUSE UNDER THE COPYRIGHT ACT 17 USC

204 (A):

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
ho

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 44 of 82

 

"A TRANSFER OF COPYRIGHT OWNERSHIP

OTHER THAN BY OPERATION OF LAW IS NOT VALID

UNLESS AN INSTRUMENT OF CONVEYANCE OR NOTE OF

MEMORANDUM OF THE TRANSFER IS IN WRITING AND

SIGNED BY THE OWNER OF THE RIGHTS CONVEYED OR

SUCH OWNER'S DULY AUTHORIZED AGENT."

HERE DINO LAB IS THE AUTHOR OF THE CODE, AND THEY
WOULD HAVE HAD TO CONVEY THOSE RIGHTS IN WRITING, SIGNED BY
EITHER THE OWNER OR THE OWNER'S DULY AUTHORIZED AGENT, AND THAT
NEVER OCCURRED.

I WOULD DIRECT THE COURT TO A CASE THAT WAS CITED IN
OUR PAPERS THAT IS ON POINT, ALL FOURS, PROFESSIONAL PORTABLE
X-RAY INC. VERSUS NELSON, 301 F.SUPP.3D 943.

AND THE DISTRICT COURT IN THAT CASE HAD THE SAME
ISSUE BEFORE IT, WHICH WAS A CONTRACT HAD BEEN SENT AND IT WAS
NOT SIGNED BY THE PARTY WHO WROTE THE CODE. AND THE COURT IN
THAT CASE HELD THAT, WHILE UNDER GENERAL CONTRACT PRINCIPLES,
YOU MIGHT BE ABLE TO FIND A CONTRACT BECAUSE THE COPYRIGHT ACT
SPECIFICALLY REQUIRES A WRITING SIGNED BY BOTH PARTIES, THAT
YOU COULD NOT FIND THAT THE RIGHTS TO THE CODE HAD BEEN CEDED
BY THE PARTY WHO AUTHORED IT, NAMELY THE PROGRAMMER.

THE COURT: AND DID THAT CASE CONSIDER WHETHER THERE
MIGHT BE A TRADE SECRET THAT WAS CONVEYED OR NOT, OR IS IT JUST
A COPYRIGHT CASE?

MS. PIPKIN: IT IS JUST A COPYRIGHT CASE, YOUR HONOR.

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
—

i)

Ww

ay

o1

OY

~J

co

to

10

11

13

14

15

16

17

18

19

No
W

ho
ne

bo
oi

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 45 of 82

10

 

THE TRADE SECRET ISSUE IS ADDRESSED, THOUGH, BY THE
JUSTMED CASE, WHICH MAKES CLEAR THAT COPYRIGHT LAW DOES CONTROL
WHEN WE'RE TALKING ABOUT TRADE SECRETS THAT ARE EMBODIED IN
SOURCE CODE.

I'M GOING TO MOVE ON TO THE NEXT QUESTION THAT YOUR
HONOR HAS, WHICH IS, HOW DO THE FACTORS CONSIDERED BY THE COURT
IN JUSTMED INC. VERSUS BYCE APPLY HERE.

THE ANSWER IS, IS THAT THE FACTORS ABOUT WHETHER --
THERE THE ISSUE IS WHETHER THE PROGRAMMER WAS AN EMPLOYEE OR
INDEPENDENT CONTRACTOR. HERE IT'S FULLY CONCEDED THAT DINO LAB
WAS A CONTRACTOR.

MR. HUANG, THE CEO OF CITCON, MAKES MULTIPLE
STATEMENTS THROUGHOUT HIS DECLARATION THAT CITCON WAS A
CONTRACTOR. IT'S ALSO ALLEGED IN THE COMPLAINT -- OR NOT
CITCON -- BUT DINO LAB WAS A CONTRACTOR.

IT'S ALSO ALLEGED IN THE COMPLAINT THAT DINO LAB WAS
A CONTRACTOR IN WHICH -- IT'S ALLEGED IN THE COMPLAINT DINO LAB
WAS A CONTRACTOR. SO THAT'S FULLY CONCEDED. THERE'S NO ISSUE
OF MATERIAL FACT ON THAT ISSUE.

THE FINAL QUESTION THAT YOUR HONOR --

THE COURT: WHAT ABOUT THE OTHER DINO LAB --

MS. PIPKIN: YES.

THE COURT: -- EXCUSE ME, JUSTMED FACTORS?

MS. PIPKIN: ARE YOU TALKING ABOUT THE INDEPENDENT

CONTRACTOR VERSUS EMPLOYEE FACTORS, YOUR HONOR?

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 46 of 82

11

 

THE COURT: YEAH.

MS. PIPKIN: OKAY. LET ME JUST LOOK AT MY BULLET
POINTS HERE, YOUR HONOR.

I'M GOING TO GO THROUGH THE FACTORS AS I'VE OUTLINED
THEM HERE.

THE COURT: YES.

MS. PIPKIN: IN THAT CASE BYCE WAS AN INDIVIDUAL.
HERE DINO LAB IS A -- IS A CORPORATE ENTITY. BYCEH WAS AN
INVESTOR AND A BOARD MEMBER OF THE PLAINTIFF. HERE DINO LAB IS
NOT AN INVESTOR OR A BOARD MEMBER OF CITCON. BYCE WAS HIRED TO
REPLACE ANOTHER EMPLOYEE IN THAT CASE. HERE DINO LAB WAS NOT
HIRED TO REPLACE ANOTHER EMPLOYEE. THEY WERE HIRED
SPECIFICALLY TO PERFORM CONTRACTING WORK. BYCK AGREED TO BE
PAID A SALARY AND SHARES OF STOCK IN THAT CASE. HERE DINO LAB
WAS PAID BASED ON INVOICES THAT IT SUBMITTED FOR WORK PERFORMED
AS FAR AS WRITING SOURCE CODE.

ALSO, IN THAT CASE, BYCK WAS INCLUDED IN A COMPANY
PROFILE BROCHURE AND HAD A JUSTMED BUSINESS CARD. HERE DINO
LAB IS NOT LISTED ON -- AT LEAST WE HAVE NO EVIDENCE AT THIS
POINT THAT DINO LAB WAS LISTED ON CITCON PROMOTIONAL MATERIALS.
BYCE WAS ALSO REFERRED TO AS THE DIRECTOR OF RESEARCH AND
DEVELOPMENT AND THE DIRECTOR OF ENGINEERING. HERE DINO LAB DID
NOT HAVE ANY OFFICIAL POSITION IN THE COMPANY OTHER THAN TO BE
A CONTRACTOR TO WRITE SOURCE CODE.

AND ALSO IN THAT CASE, BYCE DID OTHER WORK FOR

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 47 of 82

 

JUSTMED, AS WELL AS INCLUDING UPDATING THE COMPANY'S WEBSITE
AND DEMONSTRATING THE PROGRAM AT TRADE SHOWS. THAT'S NOT THE
CASE HERE. DINO LAB'S SOLE FUNCTION WAS TO WRITE CODE.

THE COURT: ALL RIGHT. THANK YOU.

MS. PIPKIN: THANK YOU.

THE FINAL QUESTION THAT YOUR HONOR HAS POSED IS, IS
THE DETERMINATION OF WORK-FOR-HIRE STATUS UNDER THE COPYRIGHT
ACT A LEGAL QUESTION FOR THE COURT TO DECIDE OR A QUESTION OF
FACT FOR THE JURY TO FIND.

THE ANSWER IS IT'S -- IN THIS CASE IT'S A LEGAL
QUESTION, BECAUSE THE KEY FACTS ARE UNDISPUTED -- THE FIRST
UNDISPUTED FACT IS THERE'S NO CONTRACT SIGNED BY BOTH PARTIES.
SECOND UNDISPUTED FACT IS DINO LAB WAS A CONTRACTOR, AND THAT
IS ALL THE COURT NEEDS TO KNOW AND TO -- TO DECIDE THIS CASE.

THE COURT: THE JUSTMED DECISION HAS A LOT OF
DIFFERENT FACTORS THAT SEEM VERY FACTUAL.

MS. PIPKIN: YES.

THE COURT: AND CITCON HAS ARGUED THAT THERE'S A LOT
OF DIFFERENT .DISPUTES OF FACT AS TO APPLYING THOSE FACTORS.
SO, IF I AGREE WITH YOU, I SUPPOSE, THAT THERE'S NO DISPUTES
ABOUT THOSE FACTS, THEN YOU WOULD WIN. BUT IF THERE IS A
DISPUTE OF THEM, IT SEEMS LIKE THEN I HAVE TO GO THEIR WAY.

MS. PIPKIN: UNDERSTOOD, YOUR HONOR. AND THAT'S
RIGHT. THAT'S YOUR ROLE.

AND WHAT I AM VERY COMFORTABLE WITH, AND IF I

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
ho

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 48 of 82

13

 

WEREN'T, I WOULDN'T BE STANDING HERE SAYING IT, IS THAT WE ARE
TALKING ABOUT WHAT IS REQUIRED UNDER THE COPYRIGHT ACT TO
TRANSFER OWNERSHIP OF SOURCE CODE.

UNDER THE WORK-FOR-HIRE DOCTRINE, THERE ARE ONLY TWO
WAYS THAT CAN BE WORK-FOR-HIRE. NUMBER ONE, IF IT'S AN
EMPLOYEE WHO WROTE THE CODE, WHICH CITCON'S NOT SAYING.
THEY'RE NOT SAYING THAT THE DINO LAB PROGRAMMERS WERE
EMPLOYEES. SO THAT'S NOT IN DISPUTE.

THE SECOND ISSUE -- THE SECOND WAY IT CAN BE
WORK-FOR-HIRE IS IF THERE'S A WRITTEN AGREEMENT SIGNED BY BOTH
PARTIES, AND CITCON HAS NOT CITED AND I AM NOT AWARE OF A CASE
IN WHICH AN AGREEMENT WAS FOUND BASED ON -- THAT WASN'T SIGNED
BY BOTH PARTIES AS HERE.

WHAT CITCON IS TRYING TO ARGUE IS THAT BASED ON
GENERAL PRINCIPLES OF CONTRACT LAW, PEOPLE THOUGHT MAYBE THERE
WAS A CONTRACT, ET CETERA. AND THAT MAY ALL BE FINE, WELL, AND
GOOD FOR A NORMAL CONTRACT CASE WHERE WE'RE TRYING TO
DETERMINE, OKAY, HOW MUCH DID CITCON HAVE TO PAY DINO LAB, OR,
WHAT DID THEY AGREE AS FAR AS WHAT THE HOURS WOULD BE FOR THE
CONTRACTORS, OR SOMETHING LIKE THAT.

WHAT WE'RE TALKING ABOUT HERE IS A STATUTORY
REQUIREMENT IN THE COPYRIGHT ACT THAT IT HAS TO BE SIGNED BY
BOTH PARTIES. THAT CANNOT BE SUPERSEDED BY GENERAL COMMON LAW
PRINCIPLES OF CONTRACT, WHICH IS WHAT THE PPX COURT EXPLAINS

QUITE WELL, WHICH IS WHY I WOULD ENCOURAGE THE COURT TO TAKE A

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
NO

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 49 of 82

14

 

LOOK AT THAT CASE.

THE COURT: ALL RIGHT. THANK YOU. SO YOU'VE
ANSWERED MY QUESTIONS. ANYTHING FURTHER IN SUPPORT OF YOUR
MOTION THAT YOU WOULD LIKE ME TO CONSIDER?

MS. PIPKIN: NO, YOUR HONOR.

THE COURT: ALL RIGHT. THANK YOU VERY MUCH.

DR. LI.

DR. LI: YOUR HONOR, I WOULD JUMP INTO THE COPYRIGHT
VERSUS THE TRADE SECRET ISSUE RIGHT AWAY. I WILL ADDRESS THE
SMALL THINGS LATER.

AND IT'S BECAUSE I FOUND THIS REALLY IMPORTANT TO
YOUR HONOR'S DECISION HERE. SO COPYRIGHT ONLY PROTECTS
EXPRESSION, AND THE TRADE SECRET PROTECTS PRIMARILY IDEAS. AND
IF THE EXPRESSION IS YOUR SECRET, IT COULD BE TRADE SECRET.

SO THERE'S ONLY A MINOR OVERLAP BETWEEN TRADE SECRET
AND COPYRIGHT LAW HERE, AND THE COPYRIGHT LAW DOES NOT CONTROL
IN THIS CASE. HERE'S WHY, YOUR HONOR.

SO A SOURCE CODE, MOST OF THINGS -- WHEN I WAS IN LAW
SCHOOL, THE BASIC THING WAS PEOPLE'S REALIZATION AT THE TIME,
COPYRIGHT IS REALLY BAD LAW FOR PROTECTING SOURCE CODE, BECAUSE
VERY LITTLE THING IN SOURCE CODE ARE ACTUALLY EXPRESSIONS.
MOST OF THE TIME IT'S CALLED THIS MERGER DOCTRINE. IF THERE'S
ONLY ONE WAY TO EXPRESS THIS IDEA AND IN THE SOURCE CODE AND
IT'S DEFINED BY THE CODING LANGUAGE, THEN THERE'S NO EXPRESSION

TO SPEAK OF. SO YOUR COPYRIGHT ON THE SOURCE CODE MEANS

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 50 of 82

15

 

NOTHING AT THAT POINT (INDISCERNIBLE) MERGER DOCTRINE.

SO MOST OF THE INTELLECTUAL PROPERTY IN THE SOURCE
CODE IN THIS SITUATION IS TRADE SECRET, NOT COPYRIGHT, AND
MAYBE THERE A LITTLE BIT OF COPYRIGHT, BUT THAT'S NOT
DETERMINED IN THIS CASE.

SO WHAT HAPPENED HERE IS -- AND OUR CLIENT HIRE A
COMPANY, DINO LAB, TO MAKE CODING. OKAY? AND THERE IS THIS
CONTRACT. THERE'S A CONTRACT BASED ON GENERAL CONTRACT LAW
SHOULD BE ENFORCEABLE.

HOWEVER, THEY COME OUT AND SAY, WAIT A MINUTE, IT'S
NOT ENFORCEABLE BECAUSE UNDER COPYRIGHT LAW, OKAY, YOU NEED TO
SIGN THIS THING TO BE ENFORCEABLE. ASSUMING THAT'S TRUE, OKAY.
ASSUMING THEY DID NOT SIGN THIS, BUT (INDISCERNIBLE) WHETHER TO
SIGN IT, BECAUSE THE WAY THEY BEHAVED AFTERWARD IS TOTALLY LIKE
THERE WAS A CONTRACT.

WE TOLD YOU BOTH PARTIES RELIANCE ON THE RATES,
PREVAILING RATES, AND THE MONTHLY BILLING WAY, AND ALL THIS AND
IT SHOWS THERE'S LIKELIHOOD HE SIGNED. OKAY? HE JUST DIDN'T
GIVE IT TO US FOR SOME REASON, OR MY CLIENT GET LOST FOR SOME
REASON. BUT AT THIS POINT, WE COULD NOT FIND A SIGNED COPY,
BUT THE PARTIES AGREE --

THE COURT: YOU AGREE THAT I DON'T HAVE IN THE RECORD
A SIGNED COPY. THERE'S NOT A SIGNED COPY IN THE RECORD?

DR. LI: THAT'S RIGHT, BUT CIRCUMSTANTIAL EVIDENCE

SHOWS THERE COULD BE A SIGNED COPY. OKAY? SO I'M NOT CONCEDED

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 51 of 82

16

 

THERE IS NO SIGNED COPY, OKAY?

BUT FOR THE SAKE OF ARGUMENT FOR NOW, LET'S JUST SAY
THERE'S NO SIGNED COPY. OKAY? NO SIGNED COPY. WHAT THAT
INVALIDATE OF THIS ASSIGNMENT OF IP IS ONLY TO COPYRIGHT.
OKAY?

THE GENERAL CONTRACT STILL STAND AS TO ALL OTHER
INTELLECTUAL PROPERTY -- PROPERTIES IS SPECIALLY TRADE SECRET,
YOUR HONOR. AND THERE'S ALSO CONFIDENTIALITY AGREEMENT IN THAT
CONTRACT THAT ALSO PROTECT THE TRADE SECRET. I DON'T -- I
DON'T EVEN NEED THAT IP PROVISION AS LONG AS TESTIFY TO THE
CONFIDENTIALITY PROVISION IN THAT CONTRACT. THAT, BY ANY
MEANS, IS STILL THERE, BECAUSE THAT HAS NOTHING TO DO WITH
COPYRIGHT. OKAY?

WITH THE CONFIDENTIALITY AGREEMENT, DINO LAB HAS NO
BUSINESS TO TAKE THIS CODE TO ANYWHERE IF THIS CODE CONTAINS
CONFIDENTIAL INFORMATION OF CITCON. THERE'S SEVERAL WAYS
THERE'S CONFIDENTIAL INFORMATION MADE INTO THIS CODE. OKAY?

FIRST, THERE IS -- NOT ALL CODE WAS WRITTEN BY DINO
LAB. THERE'S CODE WRITTEN BY ALL UNITED, AND SHE SAID THERE'S
NO -- COUNSEL SAID THERE IS NO EVIDENCE.

WE HAVE MR. HUANG'S DECLARATION, WHO IS THE CEO, WHO
ESSENTIALLY STARTED THE COMPANY AND IS A CODER HIMSELF, AND IS
THE ARCHITECT OF THE ENTIRE SOFTWARE HIMSELF. HE TESTIFIED
UNDER OATH IN HIS DECLARATION. HE SAID AT THE BEGINNING HE

HIRED THIS ALL UNION IN CHINA TO MAKE THE CODINGS. AND BY THE

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

il

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 52 of 82

17

 

TIME MR. HUA SHOWED UP, BY THE TIME DINO LAB SIGN UP IN
APRIL -- THEY SIGNED THE CONTRACT IN MARCH, AND THEY START
WORKING IN APRIL, 2017 -- THE COMPANY, CITCON, ALREADY HAD A
FUNCTIONAL SET OF CODE. THEY WERE DOING DEMOS. THEY WERE
SIGNING UP CLIENTS AT THE TIME.

AND THE ENTIRE BACK END WAS NOT -- I MEAN, IT WAS
THERE. YOU KNOW, THE CODE HAS A BACK END AND FRONT END. OKAY?
THE FRONT END IS CODE CALLED ANDROID CODE. THE ANDROID CODE
RESIDES ON THIS KIND OF POS MACHINE, THE POINT-OF-SALE DEVICE.
THAT CODE RESIDE IN THERE.

AND THIS ANDROID CODE IS THE FRONT END WOULD
COMMUNICATE WITH OUR SERVER IN THE BACK END. THE BACK END WAS
ALL FINISHED WHEN MR. YUE HUA SHOWED UP, AND HIS JOB WAS TO
IMPROVE ON THE FRONT END SO THE POS MACHINE CAN PROPERLY
FUNCTION.

AND SO THERE IS EVIDENCE, ADMISSIBLE EVIDENCE. WE
ONLY NEED TO PUT MR. HUA -- MR. HUANG ON THE STAND TO TESTIFY
ON THAT. THAT WILL CREATE DISPUTED ISSUE OF FACT. AND HE
SUBMIT A DECLARATION TO THAT EFFECT.

SO IT'S NOT UNDISPUTED AT THIS POINT DINO LAB WROTE
ALL THE CODE. THAT'S NUMBER ONE. OKAY? IEF THEY DIDN'T WRITE
ALL THE CODE. SO IN A PART OF THE CODE DEFINITELY CONTAINS
CONFIDENTIAL TRADE SECRET OF US. THAT'S ONE WAY THE
CONFIDENTIAL INFORMATION MADE IT INTO THIS CODE, WHICH WAS

TAKEN AWAY BY DINO LAB.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 53 of 82

18

 

THE SECOND IS EVEN FOR THE CODE DINO LAB WROTE, THEY
WROTE THE CODE BASED ON THE CONFIDENTIAL INFORMATION PROVIDED
TO THEM. THIS ALSO TESTIFIED BY MR. HUANG. AND WE HAVE A LOT
OF EMAILS TO SHOW, AND THIS INTERFLOWS -- AND WE'LL SHOW AT
TRIAL -- THE INTERFLOWS BETWEEN DINO LAB -- I MEAN, CITCON'S
MANAGER AND THE DINO LAB'S CODER. THE CODERS, THEY BASICALLY
(INDISCERNIBLE) IN THOSE PRECISE LANGUAGE. OKAY? SO HE TELL
ME WHAT I SHOULD DO, I PUT IT DOWN WHAT SHOULD I DO. SO THAT'S
HOW THIS CODE FORMED.

THIS CODING ITSELF, ASSUMING THEY WROTE THIS CODE,
THIS PART OF THE CODE THEY WROTE, OKAY? AND ASSUMING THEY OWN
THE COPYRIGHT EVEN AT THIS POINT, OKAY? BUT THAT PART OF THE
CODE STILL CONTAINS CONFIDENTIAL INFORMATION WHICH IS A TRADE
SECRET OF CITCON, AND DINO LAB HAS NO RIGHT TO GIVE IT AWAY.
DESPITE THE FACT THEY OWN EXPRESSION OF THAT CODE -- YOU KNOW,
THE DICHOTOMY OF BETWEEN IDEAS AND EXPRESSIONS, YOU KNOW, FOR
THE PART -- LET'S SAY DINO LAB OWNED THE WHOLE CODE, OKAY, MAKE
IT SIMPLER; TO MAKE IT SIMPLER THEY OWN WHOLE ANDROID CODE,
WHICH IS NOT THE CASE.

LET'S SAY THEY OWN THE WHOLE ANDROID CODE COPYRIGHT.
THERE'S TWO OWNERSHIP, RIGHT? I UNDERSTAND. EVEN OUR OWN
MOTION, I LOOK BACK, IS NOT CLEAR WHAT OWNERSHIP THEY'RE
TALKING ABOUT. THERE'S OWNERSHIP OF TRADE SECRET. THERE'S
OWNERSHIP OF COPYRIGHT. OKAY?

YOU OWN A CODE, THERE'S GOING TO BE TWO MEANINGS. I

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
to

10

11

13

14

is

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 54 of 82

19

 

OWN TRADE SECRET INSIDE THE CODE, WHICH IS IDEAS MOSTLY, AND I
OWN THE COPYRIGHT OF THE CODE, WHICH IS JUST EXPRESSION. UNDER
NO CIRCUMSTANCES COPYRIGHT OF THE CODE CAN EXTEND TO IDEAS,
UNDERLYING IDEA.

SO UNDER NO CIRCUMSTANCES, YOUR HONOR -- IT'S WELL
ESTABLISHED IN COPYRIGHT LAW, YOU CAN USE YOUR COPYRIGHT IN THE
CODE TO SAY THAT EXTENDED TO THE UNDERLYING IDBAS. THE
UNDERLYING IDEAS ARE TRADE SECRETS HERE, AND THAT'S WHY
COPYRIGHT LAW DOES NOT CONTROL HERE.

AND I CAN -- ASSUMING I CAN JUST ADMIT FOR THE
PURPOSES OF HEARING, OKAY, THERE'S NO SIGNATURE THEY SIGN ON
THAT CONTRACT. THAT STILL IN -- STILL ONLY INVALID THE
CONVEYANCE OF THE TRANSFER, THE COPYRIGHT OF THE CODE. THAT
DOES NOT GIVE THEM THE RIGHT TO TAKE ON THE TRADE SECRET.

THE COURT: ALL RIGHT. I UNDERSTAND YOUR ARGUMENT.

DR. LI: OKAY. ALL RIGHT.

SO -- OH, ONE THING IS COUNSEL JUST MENTIONED THE
FIVE ALGORITHM, AND THAT'S, I BELIEVE, ARE MARKED CONFIDENTIAL
IN OUR -- JUST CONFIDENTIAL, NOT ATTORNEYS-EYES-ONLY -- IN OUR
COMPLAINT. SO IN THIS HEARING WE WOULD LIKE TO MARK THAT AS
CONFIDENTIAL, TOO.

EARLY ON SHE MENTIONED THIS FIVE CATEGORY OF A
ALGORITHM. I BELIEVE THAT'S CONFIDENTIAL. IF IT IS INDEED, WE
WOULD LIKE THE CHANCE TO REVIEW THAT AND MAKE SURE THAT NOT GOT

ACCIDENTLY DISCLOSED.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

bo
bb

bo
i)

bo
W

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 55 of 82

 

AND COUNSEL ALSO CITED A CASE CALLED AGENCY
SOLUTIONS.

THE COURT: YES.

DR. LI: IN THAT CASE SAYS INFORMATION VERSUS IDEAS,
SAYS YOU JUST HAVE DESIGN, THAT'S NOT YOUR TRADE SECRET. THE
SKELETAL DESIGN, EVERYBODY KNOWS, THAT PROBABLY NOT YOUR TRADE
SECRET UNTIL YOU PUT DOWN THE INFORMATION.

AND HERE WE'RE NOT TALKING ABOUT JUST A SKELETAL
DESIGN. WE'RE TALKING ABOUT EVERY IDEA IN THAT SOURCE CODE IS
OUR TRADE SECRET, BECAUSE THEIR COPYRIGHT -- ASSUMING THEY HAVE
A COPYRIGHT ON PART OF THE CODE, ONLY EXTEND TO EXPRESSION AND
IT CANNOT IN ANY WAY (INDISCERNIBLB) .

SO IT'S NOT ABOUT INFORMATION VERSUS IDEA. IT'S
ABOUT EXPRESSION VERSUS IDEA. EXPRESSION IS PROTECTED BY
COPYRIGHT. IF YOU OWN THE COPYRIGHTED CODE, THAT'S THE ONLY
THING YOU OWN, THE EXPRESSION. WHAT THAT MEANS IS I HAVE THE
IDEA HOW TO ACHIEVE CERTAIN FUNCTIONS, AND YOU, AS A CODER, USE
YOUR KNOWLEDGE OF THE SPECIFIC GRAMMAR OF THE CODING TO PUT THE
IDEA INTO PLACE. THAT'S CALLED EXPRESSION. AND LOT OF TIME
THAT'S ONLY WAY TO EXPRESS THAT IDEA WITH OUR CODING.

IN THAT SITUATION UNDER THE MERGER DOCTRINE -- AND
THERE'S NO COPYRIGHT AT ALL. THERE'S NO PROTECTABLE COPYRIGHT,
BECAUSE ONLY YOUR COPYRIGHT IS (INDISCERNIBLE) IDEAS, THEN
THERE'S NO COPYRIGHT.

SO THIS IS REALLY IMPORTANT. THIS IS NOT ABOUT

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 56 of 82

 

INFORMATION VERSUS IDEA. THE DICHOTOMY IS EXPRESSION VERSUS
IDEA. TRADE SECRET PROTECTS IDEAS, AND COPYRIGHT ONLY PROTECTS
EXPRESSION.

AND THE -- SO THERE'S TWO -- COUNSEL MENTIONED THE
TWO SIGNATURE REQUIREMENT. IF YOU CAN LOOK AT THAT TWO STATUTE
IS ALL COPYRIGHT. SO IF YOU CONVEY, IF YOU ASSIGN YOUR
COPYRIGHT TO SOMEBODY, YOU NEED A SIGNED, WRITTEN DOCUMENT. IF
YOU -- YOU DESIGN A CONTRACT (INDISCERNIBLE) AS WORK
MADE-FOR-HIRE, YOU NEED A SIGNED DOCUMENT. IT'S ALL ABOUT
COPYRIGHT.

I CAN JUST ASSUME, YOU KNOW, THERE'S NO SIGNATURE,
AND DINO LAB OWNS THE COPYRIGHT OF THE PART OF THE CODE THEY
WROTE, THAT STILL DOES NOT AFFECT THE CASE. WE'RE TALKING
ABOUT TRADE SECRET.

THAT'S WHY THIS CASE -- NOWHERE IN THIS CASE YOU CAN
FIND ANY COPYRIGHT ASSERTION. MY CLIENT DID NOT EVEN APPLY FOR
A COPYRIGHT FOR THE SOURCE CODE, BECAUSE IN THIS DAY AND AGE,
IT'S ALMOST IMPOSSIBLE TO PROTECT YOUR SOURCE CODE WITH
COPYRIGHT. COPYRIGHT ONLY PROTECT A VERY SUPERFICIAL LAYER OF
YOUR SOURCE CODE CALLED EXPRESSION. THAT EXPRESSION IS RARE
AND FAR IN BETWEEN IN THE SOURCE CODE. THAT'S WHY IT'S BAD
FORM OF LAW FOR PROTECTING SOURCE CODE.

AND WE ARE NOT ALLEGING ANY COPYRIGHT VIOLATION.
WE'RE NOT EVEN ALLEGING WE OWN THE COPYRIGHT AT THIS POINT, SO

THAT'S NOT AN ISSUE.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
lo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 57 of 82

ho
ho

 

THE COURT: I GOT THAT. YOU GOT ONE MORE MINUTE OF
ANY ADDITIONAL DOCUMENTS.

(SIMULTANEOUS COLLOQUY.).

DR. LI: OKAY. JUSTMED, JUSTMED CASE, YEAH, ALL THE
FACTORS THERE ARE FOR THE JOB OF DISTINGUISHING WHETHER THIS
WORK WAS DONE BY EMPLOYER IN A CONTRACT. YEAH, FOR THAT
PURPOSE WE CONCEDE, LIKE I SAID, THEY'RE CONTRACTORS. SO
THERE'S NO REASON TO GO INTO THAT FACTOR (INDISCERNIBLE) FACTOR
TEST, BUT THERE ARB MANY OTHER DISPUTED ISSUES OF FACT IN THIS
CASE OTHER THAN THAT. YEAH.

THE COURT: OKAY. THANK YOU VERY MUCH.

ANYTHING FURTHER?

MS. PIPKIN: I WOULD JUST NOTE THAT YOUR HONOR CAN
ALSO ORDER, EVEN IF SUMMARY JUDGMENT IS NOT GRANTED ON THE
CLAIM ITSELF, YOUR HONOR HAS THE POWER TO DETERMINE THAT
ANYTHING WRITTEN BY DINO LAB BELONGS TO DINO LAB AND CITCON
CAN'T HAVE THAT AS PART OF THEIR CLAIM. SO I JUST THROW THAT
IN THERE.

THE COURT: ALL RIGHT.

MS. PIPKIN: HOPEFULLY, DOESN'T REQUIRE --

DR. LI: NO, THAT'S NOT --

MS. PIPKIN: -- ADDITIONAL --

DR. LI: THAT'S NOT TRUE.

THE COURT: I UNDERSTAND YOUR ARGUMENT.

DR. LI: OKAY.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 58 of 82

 

THE COURT: SO I'M GOING TO TAKE THE MOTION FOR
SUMMARY JUDGMENT, PARTIAL SUMMARY JUDGMENT, UNDER SUBMISSION.
T'LL HAVE A WRITTEN ORDER FOR YOU --

MS. PIPKIN: THANK YOU.

THE COURT: -- AS SOON AS I CAN. SO THAT CONCLUDES
THE HEARING ON THE SUMMARY JUDGMENT. NEXT ISSUE IS THE MOTION
FOR SANCTIONS. AND I'VE READ BOTH THE MOTION AND THE
OPPOSITION.

sO, DR. Li, FIRST IN OBSERVATION -- AND THIS INFORMS
MY THINKING ON THIS --~ THERE WERE AT LEAST SEVERAL STEPS ALONG
THE WAY WHERE YOU HAD AN ALTERNATIVE PROCEDURAL PATH TO WHAT
YOU CHOSE ON BEHALF OF YOUR CLIENT. LET ME TELL YOU WHAT THOSE
WERE.

THERE'S A QUESTION ABOUT WHETHER THE INFORMATION THAT
YOU OBSERVED IN DISCOVERY AS FAR AS THE SOURCE CODE OF RIVERPAY
IS CONFIDENTIAL OR NOT. ONE OF THE ARGUMENTS IS THAT
INFORMATION SHOULD NOT EVEN BE COVERED BY THE PROTECTIVE ORDER,
SO THERE'S NO HARM IN USING IT FOR THE MAPLEPAY CASE BECAUSE IT
WAS NOT CONFIDENTIAL INFORMATION TO BEGIN WITH. AND THAT'S AN
ARGUMENT THAT YOU'VE MADE.

YOU HAD AN OPTION UNDER THE PROTECTIVE ORDER TO ARGUE
THAT AND TO PERSUADE RIVERPAY THAT IT WASN'T CONFIDENTIAL, OR,
IF THEY WOULDN'T AGREE, TO COME TO COURT TO SEEK A COURT ORDER
SAYING IT'S NOT CONFIDENTIAL, AND/OR, EVEN IF IT IS

CONFIDENTIAL, YOU COULD STILL USE IT IN ANOTHER LAWSUIT.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
te

bo

Ww

Aaa

uo

n

~

oO

to

10

11

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 59 of 82

 

SO YOU COULD -- PROCEDURALLY, YOU COULD HAVE DONE
THAT, BUT YOU DIDN'T. INSTEAD YOU USED IT, AND YOU'VE GOT
ARGUMENTS THAT YOU DIDN'T USE IT, BUT I THINK THE EVIDENCE IS
THAT YOU USED IT IN THE SECOND CASE. AND SO THAT WAS A
PROCEDURAL CHOICE THAT YOU MADE, THAT NOW WE'RE IN A POSITION
OF LOOKING BACK TO DECIDE IF THAT WAS A GOOD DECISION OR NOT,
BUT IF YOU HAD COME TO COURT AND ASKED FOR PERMISSION, WE
WOULDN'T BE IN THIS POSITION. THAT'S THE FIRST EXAMPLE.

THE SECOND EXAMPLE IS IN YOUR INTERPRETATION OF THE
PROTECTIVE ORDER, WHETHER THIS LITIGATION REFERS TO THE SECOND
CASE, THAT MAPLEPAY CASE, OR NOT, AND YOU'VE GOT AN ARGUMENT TO
BE -- BASED ON THE PROTECTIVE ORDER THAT THE PROTECTIVE ORDER
IS NOT VIOLATED BY USING IT IN THE SECOND LAWSUIT. BUT
PROCEDURALLY YOU HAD AN OPTION, WHICH IS I INVITED YOU TO FILE
A MOTION SEEKING LEAVE TO AMEND IN THIS CASE TO ADD THOSE
DEFENDANTS AND TO EXPAND THE CASE, AND I SAID THAT HERE ON THE
RECORD. AND YOU DECIDED NOT TO PURSUE THAT OPTION EVEN THOUGH
I TOLD YOU THAT YOU COULD DO IT, AND, INSTEAD YOU JUST FILED A
NEW CASE WITHOUT SEEKING LEAVE OF THE COURT, AND YOU SAID,
WELL, I DON'T THINK IT'S A VIOLATION AND WE'LL SEE WHAT HAPPENS
IF I bO IT.

AND YOUR INTERPRETATION COULD BE RIGHT. YOU MIGHT
HAVE THE BEST STATUTORY INTERPRETATION OF THE PROTECTIVE ORDER.
BUT YOU DIDN'T GIVE YOUR ADVERSARY A CHANCE TO RESPOND TO THAT

ARGUMENT. YOU DIDN'T GIVE THE COURT AN OPPORTUNITY TO TELL YOU

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

il

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 60 of 82

 

IF YOU WERE RIGHT OR WRONG. YOU JUST WENT RIGHT AHEAD UNDER
THE ASSUMPTION YOU WERE RIGHT, AND THAT'S TWO TIMES YOU HAD A
PROCEDURAL OPTION TO DO SOMETHING DIFFERENT, AND YOU DECIDED TO
JUST DO WHAT YOU WANTED TO DO AND TO SEE WHAT WOULD HAPPEN.

THAT'S A VERY RISKY APPROACH, AND YOU MIGHT END UP
BEING RIGHT IN YOUR INTERPRETATIONS, BUT WE DON'T -- WE DIDN'T
HAVE TO BE HERE. WE COULD HAVE DEALT WITH THIS AT THE FRONT
END AND RESOLVED IT, POTENTIALLY IN YOUR FAVOR WITH YOU BEING
RIGHT ON EVERYTHING.

AND YOU STILL COULD BE RIGHT ON EVERYTHING, BUT YOU
WOULDN'T HAVE THE SAME RISK TO YOURSELF AND YOUR CLIENT OF
BEING TOLD THAT YOU'RE WRONG, BECAUSE SOMETIMES YOUR ADVERSARY
AND THE COURT MIGHT HAVE A DIFFERENT INTERPRETATION. YOU MIGHT
HAVE MISSED SOME AUTHORITIES. YOU MIGHT BE BLINDED BY YOUR
ALLEGIANCE TO YOUR CLIENT TO INTERPRET THINGS A CERTAIN WAY IN
YOUR FAVOR. IT MAY BE THAT YOUR ADVERSARY AND JUDGE JUST DON'T
GET THE ARGUMENTS AS WELL AS YOU DO.

SO THERE'S ALWAYS A CHANCE THAT YOU COULD BE WRONG,
AND IT'S THE POSSIBILITY OF BEING WRONG, THE HUMILITY OF
RECOGNIZING THAT YOU MIGHT NOT ALWAYS BE RIGHT THAT'S PUT YOU
IN THIS PROCEDURAL POSITION.

SO THAT'S MY -- THAT'S MY -- THOSE ARE MY QUESTIONS
TO YOU, BUT IT'S -- A BIT OF SHARING MY INSIGHT IS WE DIDN'T
HAVE TO BE HERE ON A MOTION FOR SANCTIONS BECAUSE THERE WERE

PROCEDURAL OPTIONS THAT YOU COULD HAVE PURSUED, BUT DIDN'T,

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
ho

10

ll

13

14

15

16

17

18

19

No
hb

Nh
ie)

bo
W

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 61 of 82

 

THAT MIGHT HAVE RESOLVED ALL OF THIS IN ADVANCE, AND I DON'T
UNDERSTAND, AND I WANT TO HEAR FROM YOU NOW WHY YOU DIDN'T
PURSUE THOSE OPTIONS.

DR. LI: THAT'S ALL FAIR OBSERVATION, EVEN I CAN SAY
A FAIR CRITICISM, YOUR HONOR. BUT, I MEAN, IN LITIGATION
SOMETIMES YOU MAKE INSTANT DECISIONS. HERE'S WHY THE DECISION
WAS MADE TO PROCEED THAT WAY.

IN TERMS OF PROCEDURE CHOICE OF WHAT I SHOULD HAVE
WENT THROUGH THE PROCESS OF MEET AND CONFER (INDISCERNIBLE), I
NEVER GOT INDICATION TO THEM THIS WAS CONFIDENTIAL, I'M NOT
SUPPOSED TO USE IT. YOU SAW THE EMAIL. I TOLD THEM I'M GOING
TO USE THIS INFORMATION TO FILE NEW SUIT. THEY NEVER SAID
ANYTHING UNTIL I FILED THE SUIT, AND THEY COME BACK, SAID, OH,
YOU VIOLATED PROTECTIVE ORDER. SO THAT WASN'T EVEN THE ISSUE.

IF THEY HAVE THE ISSUE, I MAY (INDISCERNIBLE) TWICE,
OKAY, THEN I SHOULD PROBABLY ASK THE JUDGE, BUT YOU LOOK AT THE
EMAILS, THE EMAIL I TOLD THEM WE'RE GOING TO DO THAT. THEY
NEVER PROTESTED, SAID, OH, YOU SHOULD NOT USE THIS.

AND THE SECOND REASON WAS AT THE TIME WE ARE GOING TO
FILE THE AMEND PART OF THAT CASE AGAINST MAPLEPAY, AND IT'S
JUST MORE CONVENIENT (INDISCERNIBLE) AT THAT MOMENT. SO I
DIDN'T SEE THERE WAS ANY REASON NOT ADD IT AT THE TIME, SO WE
ADD IT TO THE FILE TOGETHER. THAT'S TO REDUCE LATER I HAVE TO
AMEND THAT KIND OF CHOICES. THAT, IN PART, EXPLAIN WHY WE DID

NOT SEEK LEAVE TO AMEND.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

li

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 62 of 82

 

AND THE OTHER IMPORTANT PART OF SEEKING LEAVE TO
AMEND, YOUR HONOR, IT'S REALLY HARD TO OVERCOME THIS RULE 60, I
BELIEVE, FOR GOOD CAUSE, BECAUSE AT THE TIME WE ARE WAY PAST
YOUR HONOR'S DEADLINE FOR AMENDING COMPLAINT, PLEADINGS. AND
IT WAS 11 2018, AND BY THE TIME WE ARE DOING THIS WAS
APRIL 2019.

AND SO PART OF THAT INFORMATION WE HAVE AGAINST
MR. MIAO ARGUABLY WE ALREADY KNOW. WE ACTUALLY HAD INFERENCE,
LIKE I SAID, IN MY BRIEF. WE HAD INFERENCE MS. (INDISCERNIBLE)
MIGHT BE INVOLVED IN THIS, NUMBER ONE.

THE COURT: YOU ARE MOVING INTO A DIFFERENT ARGUMENT,
WHICH IS YOU HAD OTHER INFORMATION. MY QUESTION IS WHY DIDN'T
YOU ASK FOR PERMISSION BEFORE YOU FILED YOUR NEW COMPLAINT?

DR. LI: FOR PERMISSION FOR LEAVE TO AMEND?

THE COURT: YEAH, FOR LEAVE TO AMEND.

DR. LI: YEAH.

THE COURT: OR YOU COULD HAVE SAID -- PART OF WHAT
COULD HAVE OCCURRED IF I DENIED LEAVE TO AMEND, YOU COULD HAVE
SAID, WELL, YOUR HONOR, IF YOU'RE NOT GOING TO GRANT LEAVE TO
AMEND, WE WANT TO GIVE NOTICE TO THE OTHER PARTY THAT WE ARE
THEN GOING TO FILE THIS OTHER LAWSUIT, AND HERE'S OUR PLAN.
YOU COULD EVEN ATTACH -- YOU COULD SERVE THEM WITH A COPY OF
IT. THAT WOULD GIVE AN OPPORTUNITY FOR THEM AND FOR THE COURT
TO SAY, NO, THAT WOULD BE A VIOLATION, BEFORE YOU FILED IT.

PROCEDURALLY, THAT WAS A -- THAT WOULD HAVE BEEN AN OPPORTUNITY

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 63 of 82

 

TO RESOLVE THIS SHORT OF A MOTION FOR SANCTIONS.

DR. LI: OH, LIKE I EXPLAINED EARLIER, ONE REASON FOR
NOT ASKING -- FOR NOT GETTING TO WHETHER THE INFORMATION WE
USED ARE CONFIDENTIAL, WE COULD HAVE USED IT, WE DID NOT HAVE
ANY INDICATION THAT IT WAS NOT CONFIDENTIAL. AND IN THIS CASE,
YOUR HONOR, YOU LOOK AT ALL THE MOTIONS WE FILED AND THEY
FILED, THERE'S NEVER AN ABSOLUTE REQUIREMENT ANY INFORMATION
DERIVED FROM PROTECTED MATERIALS SHOULD BE TREATED AS PROTECTED
MATERIAL.

TODAY I WAS LOOKING OUR MOTION FOR OPPOSITION TO
MOTION FOR SUMMARY JUDGMENT. A LOT OF THOSE CONCLUSION
LIABILITIES STATEMENT (INDISCERNIBLE) LIABILITY STATEMENT, THEY
TOOK OUR CODE, ALL THAT STUFF, THAT COME FROM REVIEWING THE
CODE, REVIEWING THEIR CONFIDENTIAL INFORMATION, BUT NOBODY EVER
SAID, BECAUSE YOU DERIVE THIS INFORMATION TO ALLEGING THIS
ALLEGATION AGAINST THEM, THAT SHOULD BE CONSIDERED PROTECTED
MATERIAL AS WELL. AND SO IT'S —-- WELL, I SAID IT IN THIS CASE.

SO THAT'S WHY IT COMES A LITTLE BIT SURPRISE TO ME
THEY'LL SAY THIS -- FOR TWO REASON. ONE IS THE LAW AND
PRACTICE IN THIS CASE. THE SECOND IS THEY DID NOT SAY ANYTHING
WHEN I SENT THEM AN EMAIL, YOU KNOW, FOR OUR LAWSUIT BASED ON
THAT. THEY DID NOT SAY, OH, THAT'S CONFIDENTIAL, YOU CANNOT
USE IN OUR CASE. NEVER SAID ANYTHING. SO I HAVE NO REASON TO
THINK ABOUT THAT. OKAY?

THE SECOND PART IS WHY DID I NOT ASK FOR LEAVE TO

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
ho

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 64 of 82

 

AMEND. SO I COME HERE ORALLY ASK, YOUR HONOR SAID -- YOUR
HONOR SAID, DENIED, BUT YOU CAN FILE A FORMAL MOTION. AND I
FEEL LIKE IF I SPENT $10,000 TO FILE THAT MOTION, THE CHANCE OF
WINNING IS ALMOST ZERO AND I JUST WASTED MY CLIENT'S MONEY. SO
IT'S COST/BENEFIT DETERMINATION. AS A COUNSEL, I HAD TO ACT IN
THE BEST INTEREST OF MY CLIENT. THAT'S -- THAT PROMPTED ME TO
TAKE THE OTHER COURSE. OKAY?

THAT'S THE REASON. NUMBER ONE REASON I HAVE NO
INCLINATION THEY'RE GOING TO SEEK THIS PROTECTED ORDER UNTIL I
FILE A LAWSUIT.

NUMBER TWO REASON, I MADE A COST/BENEFIT DECISION ON
BEHALF OF MY CLIENT. THIS IS THE MOST COST EFFICIENT WAY FOR
ME TO BRING THIS ISSUE.

THE COURT: SO FROM AN ECONOMIC PERSPECTIVE, IF I
WANT FUTURE ATTORNEYS IN THIS SITUATION TO WEIGH THE
COST/BENEFIT AND TO COME TO COURT TO ASK FOR PERMISSION AND TO
GIVE THE ADVERSARY NOTICE AND AN OPPORTUNITY TO RESPOND, IT
SOUNDS LIKE I SHOULD MAKE THE COST OF THE ALTERNATIVE HIGHER
THAN $10,000, THAT THE PENALTY FOR VIOLATING A PROTECTIVE
ORDER, IF THERE'S A VIOLATION -- I HAVEN'T DECIDED THERE IS --
SHOULD BE SO SUBSTANTIAL THAT ATTORNEYS AND PARTIES WILL SAY, I
DON'T WANT TO RISK THAT SANCTION; I'M GOING TO ERR ON THE SIDE
OF ASKING FOR PERMISSION.

DR. LI: JI HAVE NEVER EVEN -- SANCTION NEVER COME

INTO MY MIND, YOUR HONOR. THAT WAS NOT PART OF THE DECISION

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 65 of 82

30

 

MAKING. I MEAN, IF THEY SAID -- IF THREATEN ME, IF YOU FILE
THIS, WE'RE GOING TO SANCTION YOU, THAT WOULD BE PART OF MY
DECISION, PART OF MY CALCULATION. BUT, NO, THAT'S NOT.

THE CALCULATION IS SHOULD I JUST FILE THIS -- WE WERE
IN OPEN COURT. WHEN I SAID I WAS GOING TO FILE, YOU DID NOT
HEAR THEM PROTEST; OH, THEY SHOULD NOT BE ALLOWED TO FILE
BECAUSE THEY ARE USING OUR CONFIDENTIAL INFORMATION. THAT
ISSUE HAD NEVER COME INTO PLAY WHEN I WAS MAKING THE DECISION,
YOUR HONOR. SO JI DON'T THINK THAT SHOULD BE A RIGHT CALCULUS,
TO SAY, WELL, YOU SHOULD HAVE TAKEN HOW MUCH YOU GOING TO BE
PENALIZED FOR FILING --

THE COURT: LET'S TAKE THAT OUT OF IT. I SAID YOU
HAVE PERMISSION TO FILE A MOTION FOR LEAVE TO AMEND, AND YOU
DIDN'T SAY -- DIDN'T RESPOND BY SAYING, NO, THANK YOU, I'M NOT
GOING TO PURSUE THAT OPTION; YOU JUST FILED A NEW CASE UNDER
THE ASSUMPTION THAT YOU COULD DO THAT WITHOUT ASKING FOR
PERMISSION, EVEN THOUGH IT'S EXACTLY THE SAME THING THAT YOU
WERE PROPOSING TO AMEND. YOU SORT OF GAVE YOURSELF A BACK DOOR
GRANT MOTION FOR LEAVE TO AMEND WITH A NEW LAWSUIT.

DR. LI: YOUR HONOR, UNLESS THERE'S A LAW I DON'T
KNOW, I HAVE THE RIGHT TO DO THAT. I MEAN, PEOPLE DO THAT WHEN
LATER ON YOU DISCOVER SOMETHING AND IT'S TOO LATE TO ADD IT
INTO THE CASE, TO PRESERVE, YOU HAVE TO FILE BEFORE THIS CASE
IS OVER. OTHERWISE YOU --

(SIMULTANEOUS COLLOQUY. )

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
NW

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 66 of 82

31

 

THE COURT: FILING A LAWSUIT, YOU'RE ABSOLUTELY
RIGHT, NOTHING PREVENTS THAT. THE QUESTION PRESENTED NOW IN
THE MOTION FOR SANCTIONS IS WHETHER THAT VIOLATED THE
PROTECTIVE ORDER OR NOT. SO THAT'S WHY WE'RE HAVING A HEARING
ABOUT IT NOW. IF THERE WASN'T A PROTECTIVE ORDER ISSUE, THEN
WE WOULDN'T BE HERE TALKING ABOUT IT AT ALL.

DR. LI: RIGHT, YOUR HONOR. I WAS TRYING TO EXPLAIN.
THE PROTECTIVE ORDER ISSUE WAS NEVER COME INTO PLAY IN MY
CALCULUS BEFORE I MADE A DECISION. THE DECISION WAS A
COST/BENEFIT ANALYSIS. I CAN SPEND $10,000 OR MORE, FILE A
MOTION FOR LEAVE TO AMEND, AND THE CHANCE OF GETTING THAT
ALMOST ZERO, AND VERSUS I SPEND JUST MAYBE $2,000 TO ADD
(INDISCERNIBLE) INTO A CASE ALREADY WRITTEN AND TO FILE IT.
SO -- AND FOR SURE THAT GOING TO STICK. SO THAT'S THE
CALCULUS.

THE PROTECTIVE ORDER CALCULUS NEVER COME INTO PLAY.

THE COURT: ALL RIGHT. THANK YOU.

MS. PIPKIN, ANYTHING YOU'D LIKE ME TO CONSIDER?

MS. PIPKIN: YES, YOUR HONOR.

I REMEMBER WHEN WE WERE AT THE HBARING WHERE DR. LI
BROUGHT THIS UP, AND IT IS TRUE I DID NOT AT THAT TIME SAY THAT
WOULD BE A VIOLATION, BECAUSE I DIDN'T KNOW WHAT HE PLANNED TO
PUT IN HIS COMPLAINT OR EXACTLY WHETHER HE WOULD ASK -- SEEK
LEAVE TO AMEND WITH THIS COURT. I DIDN'T KNOW WHAT HE PLANNED

TO DO AT THAT TIME.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
tO

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 67 of 82

 

WHAT I DO REMEMBER IS I WAS VERY CONCERNED WHEN
DR. LI STARTED TALKING ABOUT THAT, AND WHILE I DID NOT SAY,
DON'T FILE ANYTHING, I DID SAY I'M VERY -- I REMEMBER I STOPPED
EVERYTHING, AND I REMEMBER YOUR HONOR EVEN LOOKED AT ME LIKE I
WAS MAYBE -- WHAT WAS I TALKING ABOUT, BUT I REMEMBER SAYING
I'M VERY CONCERNED BECAUSE I'M HEARING DR. LI TALK ABOUT THINGS
THAT ARE FROM THE SOURCE CODE REVIEW AND I HAVE CONFIDENTIALITY
CONCERNS.

AND SO WE NEVER WAIVED THIS ISSUE. WE WERE NOT SURE
HOW TO HANDLE THIS ISSUE. I'VE NEVER BEEN IN THIS SITUATION
BEFORE, BUT WE'VE ACTED AS QUICKLY AS WE CAN GIVEN THE
INFORMATION.

THE CASE THAT DR. LI CITED, THE DUAL DECK VIDEO
CASSETTE RECORDER ANTITRUST LITIGATION CASE WAS CASK WHERE A
PARTY USED CONFIDENTIAL INFORMATION FOR ANOTHER -- A SECOND
LAWSUIT. AND EVEN IN THAT CASE WHERE THE COURT SAID NO
SANCTIONS, THE COURT DID SAY IT WAS A VIOLATION OF THE ORDER.
SO THERE'S NO VIOLATION -- THERE'S NO QUESTION THERE WAS A
VIOLATION OF THE ORDER. IT'S JUST A QUESTION OF WHAT'S THE
BEST --

THE COURT: AND YOU'RE SPEAKING TO A PROCEDURAL
ISSUE, WHICH IS THERE'S A QUESTION OF IS THERE A VIOLATION.

MS. PIPKIN: YES.

THE COURT: AND THAT'S A QUESTION. AND IF THERE'S A

VIOLATION, THE SECOND QUESTION IS WHAT TO DO ABOUT IT. THERE'S

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043

 
bo

10

il

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 68 of 82

33

 

A RANGE OF POTENTIAL THERE, AND THERE'S SOME INTELLECTUAL
DISCUSSION AMONG THE PARTIES ABOUT WHETHER RULE 37 APPLIES OR
ONLY CIVIL CONTEMPT, BUT EVEN WITHIN BOTH OF THOSE, THERE'S

NO -- THERE'S NOT A BINARY OF, AND HERE'S THE SOLUTION, BECAUSE
THE ANSWER HAS TO BE SOMETHING THAT IS JUST UNDER THE
CIRCUMSTANCES.

YES, DR. LI.

DR. LI: MAY I? I'D LIKE TO ADDRESS -- IF YOU REALLY
DO DO THAT AS AN OLD-FASHIONED PROTECTIVE ORDER, WHICH SAYS
WE'VE ALL BEEN THROUGH -- ANYTHING YOU GET CONFIDENTIAL,
NON-CONFIDENTIAL, YOU CANNOT USE ANOTHER CASE, ANOTHER
LITIGATION. THAT'S WAY TO DO THAT CASE.

BUT HERE IT'S ONLY -- SINCE THEN THE PROTECTIVE ORDER
HAS EVOLVED. OUR MODEL PROTECTIVE ORDER IS -- CONFORMING TO
THE GENERAL PRACTICE IS YOU ONLY PROTECT PROTECTED MATERIAL.
YOU CAN USE -- SINCE YOU GET IT FROM DISCOVERY, IF IT'S NOT
CONFIDENTIAL INFORMATION, PROTECTED MATERIAL, YOU CAN USE IN
ANY CASE YOU WANT. THAT'S THE DIFFERENCE BETWEEN THIS CASE AND
DUAL DECK.

THAT'S WHY IN DUAL DECK THERE WAS A TECHNICAL
VIOLATION, BECAUSE IT DID USE INFORMATION THEY GOT FROM THE
FIRST CASE, IN THE SECOND CASE, BUT NOT HERE, LIKE WE SHOW.
THERE'S NO PROTECTED MATERIAL.

AND, SECONDLY, COUNSEL JUST SAID, OH, WHEN SHE WAS AT

THE HEARING, SHE DIDN'T KNOW WHAT TO DO. MY EMATL TO THEM WAS

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
No

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 69 of 82

34

 

BEFORE THE HEARING, IF I REMEMBER CORRECTLY, AND WE CAN ALL GO
BACK AND LOOK AT THAT EMAIL THEY ATTACH THERE.

SO THE ISSUE WAS BEFORE THEM. I SAID WE HAD
DISCOVERED (INDISCERNIBLE) CONFIRM HIS LIABILITY; WE CAN EITHER
ADD THIS TO THE -- TO THIS CASE AND/OR WE'RE GOING TO FILE A
NEW CASE. WE ASKED THEM FOR A STIPULATION FOR LEAVE TO AMEND,
AND THEY SAID THEY DID NOT AGREE.

THAT'S WHY WE COME TO THE HEARING AND ASK YOUR HONOR
ORALLY. YOUR HONOR SAID, NO, YOU GOT TO FILE A MOTION. THAT'S
WHY I MADE A DECISION. SO I THINK SEQUENCE OF EVENTS THAT
COUNSEL HAS PRESENTED IS A LITTLE DIFFERENT FROM WHAT HAPPENED
HERE.

THE COURT: ALL RIGHT. ANYTHING FURTHER AS TO THE
CONSEQUENCE OF WHAT TO DO ABOUT IT IF I FIND A VIOLATION?

THE REMEDY SUGGESTED BY THE MOVING PARTY IS A VERY
SEVERE ONE OF CONSEQUENCE TO THE NEXT CASE, AND MY INSTINCT IS,
IF THERE WAS A VIOLATION, THAT WOULD BE NOT PROPORTIONAL TO THE
OFFENSE. BUT I'M STRUGGLING WITH WHAT WOULD BE FAIR.

MS. PIPKIN: WELL, YOUR HONOR, I THINK THAT WE HEARD
ABOUT ECONOMIC DECISION MAKING, THAT WE'VE INCURRED ATTORNEYS '
FEES DEALING WITH THIS ISSUE, FILING A MOTION, FIGURING OUT HOW
TO HANDLE THIS. WE CAN SUBMIT TO YOUR HONOR A DECLARATION
OUTLINING WHAT THOSE REASONABLE ATTORNEYS’ FEES ARE, AND WE
WOULD SUGGEST THAT THAT WOULD BE A SUITABLE REMEDY UNDER THE

CIRCUMSTANCES.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 70 of 82

35

 

THE COURT: AND, OF COURSE, I'M ALSO MINDFUL THAT
THERE WAS A SANCTIONS MOTION GOING THE OTHER WAY LAST MONTH
THAT GOT RESOLVED, AND THAT WAS NOT THAT LONG.

ALL RIGHT. DR. LI, ANYTHING ELSE YOU WOULD LIKE ME
TO CONSIDER?

DR. LI: YES. IF YOUR HONOR FIND THERE IS -- THERE
IS A VIOLATION, LET'S SAY, AND IT'S THIS IS THE TECHNICAL
VIOLATION, AND ESPECIALLY IN LIGHT OF THE SITUATION THIS ISSUE
NEVER CAME OUT, IT'S NOT -- THEY GAVE US WARNING OF THIS, WE
TOLD WE GOING TO FOLLOW THIS, AND THEY NEVER SAID YOU SHOULD
NOT BECAUSE OF VIOLATION, BECAUSE OF THAT THERE SHOULD NOT BE
ANY PENALTY, AND THE PENALTY IS WE'LL REMOVE WHATEVER ABOUT
MR. MIAO IF THEY THINK IT'S PROBLEM.

WE JUST BASED ON OUR INFERENCE. THE INFERENCE IS,
OKAY, MR. MIAO USE THE WORD "BUS," VERY FAMILIAR WITH OUR
SOURCE CODE. AND THEN HE WORKED FOR THE OTHER SIDE AND HE KNEW
OR SHOULD HAVE KNOWN THAT SOURCE CODE HE WAS USING WAS FROM US,
AND WE JUST GOING TO SUE THEM ON THE BASIC INFERENCE WITHOUT
ANY ACCESS TO -- ACCESS OR MENTIONING OF WHAT DID HE THROUGH
THE SOURCE REVIEW.

IF THAT'S THE CASE, WE WILL AMEND THAT, YOUR HONOR.
IF YOU ALLOW US, WE WILL AMEND THAT, AND JUST BASED ON OUR
INFERENCE BASED ON PUBLIC INFORMATION. NUMBER ONE, HE USED TO
WORK FOR US; NUMBER TWO, HE USED TO -- NOW HE WORKS FOR THEM;

AND, NUMBER THREE, HE KNEW -- HE WAS VERY FAMILIAR WITH OUR

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
No

10

il

13

14

15

16

17

18

19

tO
KR

i)
bo

bh
Ww

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 71 of 82

36

 

 

 

SOURCE CODE. SO NUMBER FOUR IS THE INFERENCE HE KNEW OR SHOULD
HAVE KNOWN HE WAS USING MISAPPROPRIATED CODE, AND THAT'S WHY HE
IS LIABLE. THEN WE'LL START FROM THERE.

THE COURT: ALL RIGHT. I WILL TAKE THE MOTION FOR
SANCTIONS UNDER SUBMISSION. I'LL HAVE THAT ORDER FOR YOU AFTER
THE MOTION FOR SUMMARY JUDGMENT RULING.

MS. PIPKIN: THANK YOU.

DR. LI: THANK YOU, YOUR HONOR.

THE COURT: AFTER I'VE HAD A CHANCE TO REVIEW YOUR
ARGUMENTS .

ALL RIGHT. NEXT BUCKET IS THE FOLLOW-UP ON DISCOVERY
ISSUES. LAST WEEK -- NOW TO AID MY NOTE KEEPING, I AM JUST
GOING TO GO THROUGH THE ISSUES AND CHECK AND SEE WHAT'S GOING
ON.

WE'VE JUST TALKED THE PROTECTIVE ORDER, SO WE DID
THAT. WE TALKED ABOUT SUMMARY JUDGMENT. WE TALKED ABOUT
SANCTIONS. SO I'M ON TO NUMBER FIVE, ISSUES ARISING FROM THE
MEDIATION.

HAS THERE BEEN ANY FURTHER CONFERRING ABOUT THE
MEDIATION PROCESS? I DON'T NEED TO HEAR YOUR ARGUMENTS, BUT
JUST WHAT'S THE STATUS OF THAT DISCUSSION?

MS. PIPKIN: WE'RE CONTINUING TO REVIEW AND DETERMINE
WHETHER -- IT'S STILL ON PAUSE, YOUR HONOR, AT THIS POINT.

THE COURT: ALL RIGHT. I'M JUST GOING TO INDICATE ON

PAUSE, STILL UNDER DISCUSSION. FAIR?

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
ID

10

Ll

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 72 of 82

37

 

MS. PIPKIN: YES.

DR. LI: NO, THERE WERE NO DISCUSSIONS. I ALREADY
TOLD I KNOW WHAT I KNOW. THERE'S NOTHING THAT DISCUSSED. THEY
JUST TRY MAKE DECISION.

THE COURT: BUT NOTHING NEEDING MY RESOLUTION TODAY?

MS. PIPKIN: NO. THANK YOU, YOUR HONOR.

THE COURT: ALL RIGHT. THERE'S A QUESTION ABOUT THE
PRODUCTION OF LOAD FILES -- I'M ON TO PARAGRAPH 11 -- REQUESTED
BY THE DEFENSE TO CITCON AND ASSESSMENT OF COST OF THAT. WHERE
ARE YOU IN THAT DISCUSSION?

MS. PIPKIN: DR. LI PROVIDED US WITH AN ESTIMATE
OF $3,600 TO PROVIDE -- I BELIEVE THAT WAS THE RIGHT NUMBER,
DR. LI.

DR. LI: YES, IT'S ABOUT 20 HOURS, YEAH.

MS. PIPKIN: TO PROVIDE --

DR. LI: FOR MY EMPLOYEES' TIME YEAH.

MS. PIPKIN: -- THE LOAD FILES.

WE DON'T THINK WE SHOULD HAVE TO PAY FOR THAT, BUT I
THINK I WOULD PROPOSE DR. LI AND I DISCUSS THAT FURTHER WHEN WE
MEET AND CONFER ON THE OTHER OUTSTANDING ISSUES.

DR. LI: YOUR HONOR, LET ME EXPLAIN WHY THAT'S -- I
MEAN, IT'S -- AT THE BEGINNING WE ASKED THEM, SHOULD WE HAVE
LOAD FILE LIKE, YOU KNOW, GENERALLY ALLOWED. THEY SAID, NO,
WE'RE ONLY GOING TO DO THE MINIMUM COMPLIANCE WITH CODE. THE

MINIMUM COMPLIANCE IS THERE'S NEVER REQUIRE A LOAD FILE.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
INO

10

11

13

14

15

16

17

18

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 73 of 82

38

 

THERE'S NEVER REQUIRE EVEN BASE NUMBER. SO AT THE TIME -- SO
WHEN WE WENT THROUGH THE PROCESS, WHICH IS A LITTLE CHEAPER AND
WITHOUT GETTING -- YOU KNOW, THE PROCESS WAY WE DO JUST HAS NO
LOAD FILE.

SO TO -- NOW THEY WANT A LOAD FILE FOR THIS OVER
40,000 PAGES. SO WE HAVE TO REDO THE PROCESS. AND BECAUSE WE
DO THIS IN-HOUSE, WE DO EVERYTHING IN-HOUSE, AND WE DO THIS
DOCUMENT PROCESS IN-HOUSE. AND OUR SOFTWARE AT THE TIME WAS
HAVING TROUBLE HANDLING THIS -- THEY ARE THE -- SO WE NORMALLY
ARE VERY GOOD HANDLING THE MICROSOFT OUTLOOK FILES, THE EMATL
FILES, BUT THEIR EMAIL FILE WAS FROM MBOX -- GBOX, NOT MBOX --
FROM GMAIL, BASICALLY. AND OUR SOURCE SOFTWARE KEPT HAVING
ISSUES.

AND, SO, BASICALLY WE HAD TO BREAK UP THOSE THINGS
INTO MANY SMALL BATCHES TO DO THIS. IT WAS VERY TIME CONSUMING
PROCESS, AND TO GO THROUGH THAT AGAIN, WE NEED 20 HOURS. AND
BECAUSE THIS IS NOT OUR FAULT AND, YOU KNOW, WE DID NOT -- [I
GAVE THEM A SOURCE -- A LOAD FILE AT THE BEGINNING.

WE PROPOSE JUST TO PREVENT THIS FROM HAPPENING.
LATER ON THEY ASK FOR LOAD FILE, AND WE HAVE TO GO THROUGH
EXPENSIVE REDO PROCESS AND THEY SAID, NO. THAT'S WHY WE DID
THIS WAY, AND TO ASK US FOR LOAD FILE NOW REQUIRES US TO, YOU
KNOW, REDO THE PROCESS, WHICH IS ~-- SO TO ASK FOR $36,000 FOR
THE COMPENSATION, YEAH.

MS. PIPKIN: THIRTY-SIX HUNDRED DOLLARS.

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 74 of 82

39

 

THE COURT: HOW ABOUT 3,600?

DR. LI: THIRTY-SIX HUNDRED, NOT 36,000 -- YEAH.

THE COURT: WHAT'S THE TIMING OF YOUR -- WHAT HINGES
UPON THIS, OTHER THINGS IN THE CASE?

MS. PIPKIN: IT WOULD MAKE -- WE ARE NOT ABLE TO SEE
THE META DATA OF THE DOCUMENTS. IT'S MAKING -- IT MAKES IT
DIFFICULT TO SEARCH THE DOCUMENTS, ET CETERA, WITHOUT THESE.
SO, I MEAN, WE HAVE ONGOING DEPOSITIONS.

DR. LI: WAIT. DEPOSITION OF WHOM? THE DEPOSITION
OVER.

MS. PIPKIN: WELL, I MEAN, YOU'RE TAKING DEPOSITIONS,
AND WE'RE HEADED INTO EXPERT REPORTS. I MEAN, THERE ARE
ONGOING THINGS WITH THE CASE. IT WOULD BE NICE TO GET THEM IN
THE NEXT TEN DAYS OR SO IF POSSIBLE.

DR. LI: IT'S GOING TO BE HARD. I MEAN, I HAVE A
SMALL OFFICE. I MEAN, RIGHT NOW, BECAUSE OF THIS CASE -- I
JUST GOT BACK -- I DIDN'T SLEEP AT ALL LAST NIGHT. I JUST GOT
BACK FROM SOUTHERN DISTRICT OF NEW YORK FOR A HEARING. AND MY
FLIGHT WAS DELAYED. I LANDED ABOUT 5:00 O'CLOCK THIS MORNING,
YOUR HONOR.

OUR OFFICE WORKING OVERDRIVE. AND I -- YOU KNOW,
EVEN WE'RE GOING TO DO IT, TEN DAYS COULD BE TOO SHORT A TIME
FOR US, YOUR HONOR.

MS. PIPKIN: I'M WILLING TO MEET AND CONFER WITH YOU,

DR. LI, IF WHETHER THERE'S A DATASET TO A VENDOR OR SOMETHING

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
be

bo

Ww

wa

o1

Hn

~l

oO

6%

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 75 of 82

40

 

THAT WE CAN DO IT. SO I DON'T -- MAYBE WE CAN DISCUSS --

(SIMULTANEOUS COLLOQUY. }

THE COURT: HERE'S MY ANSWER. LIFE IS TOO SHORT TO
DICKER --

MS. PIPKIN: THANK YOU, YOUR HONOR.

THE COURT: -- OVER $3,600 DISCOVERY DISPUTES.

FOR THIS PRODUCTION, THE DEFENSE, WHICH IS REQUESTING
IT, IS GOING TO PAY TWO-THIRDS OF THE COST. SO YOU DECIDE IF
YOU WANT TO PURSUE IT. IF YOU WANT TO PURSUE IT, YOU ARE GOING
TO PAY -- YOU PAY FOR YOUR OWN COST, BUT TWO-THIRDS OF THEIR
COST, AND THAT'S WITH AN EXPECTATION THAT THEY'RE REASONABLE
COSTS, AND $3,600 SOUNDS REASONABLE TO ME. MIGHT EVEN BE LOW
FOR WHAT YOU'RE DOING. BUT THAT WAY YOU'RE BEARING THE BRUNT
OF THE COST, BUT THERE'S A COST TO BOTH PARTIES TO NOT WORKING
IT OUT, AND THAT'S WHAT HAPPENS WHEN YOU DON'T WORK IT OUT
AHEAD OF TIME.

SO THAT'S THE ORDER AS TO THE LOAD FILES. AND YOU
CAN CONFER FURTHER ABOUT THE LOGISTICS OF HOW TO DO IT. I'M
SURE YOU CAN WORK IT OUT.

ALL RIGHT. AT 13 I ASKED YOU TO ALL REVIEW ANY
DISCOVERY ORDERS AT 144 AND 161 WHERE I FORBID FURTHER EMAIL
NEGOTIATION BECAUSE IT WAS LEADING TO NON-RESOLUTION. CAN YOU
CONFIRM THAT BOTH FIRMS AND THEIR FIRMS HAVE DONE THAT?

MS. PIPKIN: YES.

DR. LI: YES, WE TRY -- BUT IT'S REALLY HARD. WE TRY

 

 

JOAN MARTE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 76 of 82

4l

 

TO MEET AND CONFER IN PERSON. THAT'S WHY WE FAILED SEVERAL
TIMES NOW. SO --

THE COURT: YOU THINK THE EMAIL WAS WORKING?

DR. LI: EMAIL AT LEAST ESTABLISH THE PARAMETERS, THE
THINKING. AND I THINK -- SO IF WE SEE THE INFORMATION, WE CAN
NARROW DOWN WHAT'S THE ISSUE, SO WHEN I GO TO THEIR OFFICE OR
THEY COME TO MY OFFICE, AND WE CAN ZOOM IN ON THE POINT OF
DISPUTE.

SO TO JUST PROHIBIT ANY EMAIL COMMUNICATION IS A
LITTLE BIT TOO HARD, I THINK, YOUR HONOR, AND -- BUT YOUR HONOR
CAN ALWAYS REQUIRE WITHOUT ANY ORAL MEET AND CONFER, YOU NOT
GOING TO COME TO MY COURT, OTHERWISE YOU'LL BE SANCTIONED.
THAT WOULD BE A FAIR REQUIREMENT, YOUR HONOR.

THE COURT: JI ALREADY SAID THAT.

DR. LI: YEAH.

THE COURT: AND LAST WEEK WE CAME WITH ABOUT 13 --
ACTUALLY, IT WAS MORE LIKE 25 DISCOVERY ISSUES.

SO MY POINT OF VIEW IS THAT THE EMAIL BACK AND FORTH
WAS NOT BEING SUCCESSFUL BETWEEN THE PARTIES. I'M NOT PICKING
ONE PARTY. IT WAS NOT BEING SUCCESSFUL AT RESOLVING DISPUTES.
IT WAS ADDED TO THE NUMBER OF DISPUTES BECAUSE THEN YOU WERE
ARGUING ABOUT WHEN THINGS HAPPENED AND WHEN YOU GOT THE EMAILS.
SO THAT'S WHY I DID IT, AND I WANT TO MAKE SURE YOU'RE
COMPLYING AND I ALREADY THREATENED SANCTIONS, AND I HAVE A

MOTION FOR SANCTIONS BEFORE ME NOW.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
i)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 77 of 82

 

SO THE THREATS ARE NOT DESIGNED TO GET SOMETHING
THAT'S ACTUALLY -- IDEALLY, THERE'S NO SANCTIONS THREATENED AND
NO SANCTIONS IF EVERYBODY FOLLOWS THE RULES, AND RULE ONE
REQUIRES -- PUTS A BURDEN ON COUNSEL TO COLLABORATE AND TO TRY
TO WORK THINGS OUT TO HELP YOUR CLIENTS AND TO HELP THE COURT
RESOLVE THINGS IN A COST EFFECTIVE WAY.

DR. LI: YOUR HONOR, BELIEVE IT OR NOT, MS. PIPKIN
AND I HAVE VERY GOOD RELATION, PERSONAL RELATION. WE LIKE EACH
OTHER. WE CAN WORK WELL. IT'S JUST SOMETIMES TIME AND
OTHER --

THE COURT: THAT'S GREAT. THERE'S OTHER ATTORNEYS ON
THE CASE, TOO. SO I NEED YOU TO WORK ALL TOGETHER WITH
EVERYBODY IN THE CASE, NOT JUST MS. PIPKIN.

ALL RIGHT. SO I JUST WANTED TO CONFIRM YOU GOT THAT
MESSAGE AND YOU ARE GOING TO COMPLY. I'VE NOT MODIFIED MY
ORDER.

AND THEN MY LAST THING WAS TO CHECK IN ON ANY OTHER
DISCOVERY ISSUES. DR. LI, YOU SUGGESTED YOU'VE GOT SOME THINGS
YOU WANT TO MEET AND CONFER ABOUT.

SO THAT'S EVERYTHING ON MY AGENDA. SO ON THE MEET
AND CONFER PROCESS GOING FORWARD, DURING WHAT TIME PERIOD ARE
YOU GOING TO DO THAT? YOU'RE WITH WELCOME TO STAY IN COURT AND
TALK ABOUT IT TODAY.

DR. LI: SO AFTER THIS HEARING, TOMORROW WE'LL TRY TO

DECIDE A TIME, GO THROUGH MY LIST, AND IF WE CANNOT RESOLVE --

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 78 of 82

43

 

I HAVE A FEELING MOST OF THEM WE CANNOT RESOLVE, AND AT LEAST
WE KNOW EACH OTHER'S POSITIONS, LEGAL ARGUMENTS, FACTUAL
ARGUMENTS. THEN I PROPOSE I FILE A MOTION TO COMPEL, AND --
BECAUSE THERE'S SO MANY ISSUES. THE LETTER REALLY HARD TO
ADDRESS -- AND PUT EVERY ISSUE IN ONE MOTION, AND MS. PIPKIN
WILL RESPOND AND WE'LL GO FROM THERE.

THE COURT: ALL RIGHT. YOUR REQUEST IS DENIED.

DR. LI: OKAY.

THE COURT: I HAVE A JOINT LETTER PROCESS SO YOU CAN
WORK THINGS OUT, NOT SO YOU CAN LIST THINGS IN SERIAL.

DR. LI: CAN WE AT LEAST SPLIT INTO -- SO EACH ISSUE
HAS ONE LETTER? SOME JUDGE ALLOW THAT. EACH ISSUE HAS ONE
LETTER, BECAUSE 2-1/2 PAGES FOR ALL THE ISSUES IS
IMPOSSIBILITY, YOUR HONOR. THAT'S WHY I'M SAYING THAT.

THE COURT: YOU CAN SEEK LEAVE TO AMEND. SO YOU CAN
FILE A MOTION AND TELL ME WHAT YOU HAVE PLANNED.

DR. LI: OKAY.

THE COURT: THERE'S BEEN EXCESSIVE LITIGATION IN THIS
CASE. SO I WANT TO SEE WHAT YOU'RE GOING TO DO BEFORE YOU DO
IT. YOU TRIED THE APPROACH OF JUST DO IT WITHOUT ASKING FOR
PERMISSION. I DON'T ENCOURAGE THAT APPROACH. SO WE'RE GOING
TO ASK FOR THE PERMISSION BEFORE YOU DO IT. THAT WAY
POTENTIALLY IT WILL HELP TO RESOLVE THINGS WITHOUT HAVING TO DO
A FULL MOTION AND HEARING PROCESS.

THERE'S A LOT OF DIFFERENT ISSUES THAT HAVE COME UP

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
he

i)

GQ

H>

on

fo)

~l

CO

wo

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 79 of 82

44

 

IN THE CASE. I WANT TO SEB IF YOU CAN PRIORITIZE TO THE MOST
IMPORTANT ONES THAT WILL HELP YOUR CLIENT GET JUSTICE. THAT'S
WHAT BOTH PARTIES ARE HERE FOR.

SO CONFER TO WORK IT OUT, AND IF YOU THINK YOU NEED
MORE THAN ONE LETTER BRIEF TO PRESENT YOUR DISCOVERY ISSUES,
YOU CAN SUBMIT A MOTION TELLING ME WHY YOU THINK MY PROCESS
DOESN'T WORK.

WHEN ARE YOU GOING TO DO THIS BY?

MS. PIPKIN: SO WE ARE GOING TO MEET TOMORROW, RIGHT?

DR. LI: LET ME MAKE SURE -- YEAH, YRAH, TOMORROW.
CAN YOU DO TOMORROW MORNING?

MS. PIPKIN: YES.

DR. LI: OKAY.

MS. PIPKIN: WHAT TIME?

DR. LI: WE COULD -- 9:30.

MS. PIPKIN: THAT SOUNDS GOOD.

DR. LI: OKAY.

MS. PIPKIN: 9:30 TOMORROW MORNING WE'LL MEET.

DR. LI: YEAH.

MS. PIPKIN: AND THEN IF WE CAN'T RESOLVE, WE WILL
SUBMIT A JOINT LETTER TO THE COURT.

THE COURT: ALL RIGHT. BY FRIDAY?

DR. LI: SURE.

MS. PIPKIN: YES.

THE COURT: ALL RIGHT. IF A HEARING IS NECESSARY, IT

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
ie)

10

11

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 80 of 82

45

 

WILL BE NEXT WEDNESDAY, JUNE 5TH, AT 1:00 P.M.

DR. LI: I THINK YOU HAVE ONE ISSUE, RIGHT, WE
HAVEN'T RESOLVED? MAYBE WE SHOULD MENTION THIS BEFORE -- SO
THERE'S ONE ISSUE.

THEY ASK US FOR THE FORENSIC IMAGE OF KENNY SHI'S
COMPUTER, HIS LAPTOP COMPUTER ISSUED BY CITCON. AND THAT
COMPUTER WE KNOW FROM HIS EMAIL HAD -- CONTAINS PRIVILEGED
DOCUMENTS BECAUSE HE WAS A VP. HE RECEIVED PRIVILEGED
COMMUNICATION, INCLUDING LAWYERS' COMMUNICATION TO HIM.

FOR HIM, OF COURSE, THAT'S -- YOU KNOW, HE KNEW THAT.
THAT SHOULD NOT BE SHIELDED FROM HIM. BUT THE PROBLEM IS WE
HAVE OTHER DEFENDANTS. WE DON'T WANT TO WAIVE THOSE PRIVILEGE
AGAINST OTHER DEFENDANTS.

AND SO I PROPOSE A PROCEDURE I HAVE USED BEFORE FOR
INSPECTING FORENSIC IMAGES WHEN PRIVILEGED DOCUMENTS ARE
INVOLVED, IS THEY HIRE INDEPENDENT EXPERT, OR WHATEVER
INSPECTOR. THIS INSPECTOR WILL BE PROVIDED JOINT KEY WORDS FOR
SEARCHING THIS IMAGE. HE'LL COME OUT WITH A HIT LIST, AND THEN
THEY'LL GO -- WE'LL GO THROUGH THE HIT LIST TO SAY WHICH ONE IS
PRIVILEGED, YOU SHOULD NOT PRODUCE. AND THEN, AFTER THAT,
THEY'LL PRODUCE THAT HIT LIST TO THEM MINUS THE PRIVILEGED
DOCUMENTS. THAT'S WHAT I PROPOSE.

THE COURT: IS THAT IN AGREEMENT OR THAT'S A
PROPOSAL?

DR. LI: NO, THAT'S A PROPOSAL.

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
bo

LO

li

13

14

15

16

17

18

19

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 81 of 82

46

 

 

 

THE COURT: SO IT'S --

DR. LI: SO IT'S STILL PENDING.

THE COURT: SO IT'S SOMETHING YOU'RE DISCUSSING?

MS. PIPKIN: YES. THAT'S SOMETHING I WANTED TO

DISCUSS TOMORROW.

DR. LI: OKAY.

THE COURT: ALL RIGHT. SO MY RECOMMENDATION IS,
THANK YOU FOR BRINGING IT TO MY ATTENTION, THAT YOU CONTINUE
THAT CONVERSATION TOMORROW, AND IF IT'S A DISPUTED ISSUE THAT

NEEDS MY DIRECTION, YOU PUT THAT IN YOUR LETTER BRIEF OR LETTER

BRIEFS ON FRIDAY.
DR. LI: OKAY.
THE COURT: VERY GOOD. THANK YOU VERY MUCH.

MS. PIPKIN: THANK YOU, YOUR HONOR.

THE COURT: HAVE A GOOD AFTERNOON. WE'RE IN RECESS.

(PROCEEDINGS ADJOURNED AT 3:18 P.M.)

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
he

bo

Ww

nay

on

a

~~]

CO

©

10

11

13

14

15

16

17

18

19

bo
a

ly
ho

bo
Ww

Case 5:18-cv-02585-NC Document 300-1 Filed 08/23/19 Page 82 of 82

47

 

CERTIFICATE OF TRANSCRIBER

 

I CERTIFY THAT THE FOREGOING IS A TRUE AND CORRECT
TRANSCRIPT, TO THE BEST OF MY ABILITY, OF THE ABOVE PAGES OF
THE OFFICIAL ELECTRONIC SOUND RECORDING PROVIDED TO ME BY THE
U.S. DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA, OF THE
PROCEEDINGS TAKEN ON THE DATE AND TIME PREVIOUSLY STATED IN THE
ABOVE MATTER.

I FURTHER CERTIFY THAT I AM NEITHER COUNSEL FOR,

RELATED TO, NOR EMPLOYED BY ANY OF THE PARTIES TO THE ACTION IN
WHICH THIS HBARING WAS TAKEN; AND, FURTHER, THAT I AM NOT
FINANCIALLY NOR OTHERWISE INTERESTED IN THE OUTCOME OF THE

ACTION.

JOAN MARIE COLUMBINI

JUNE 7, 2019

 

 

JOAN MARIE COLUMBINI, CSR, RPR
RETIRED OFFICIAL COURT REPORTER, USDC
510-367-3043
